 



Exhibit 10.1

     
(CLIFFORD CHANCE LOGO) [d21253d2125300.gif]
  SOCIETE D’EXERCICE LIBERAL D’AVOCATS A FORME ANONYME

USD 15,000,000

RESERVE BASE REVOLVING FACILITY AGREEMENT

dated 23 December 2004

MADISON ENERGY FRANCE

as Borrower

MADISON OIL FRANCE

as Guarantor

TOREADOR RESOURCES CORPORATION

MADISON OIL COMPANY EUROPE

as Obligors

NATEXIS BANQUES POPULAIRES

as Agent, Arranger and Technical Bank

and

THE FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 1

as Lenders

 



--------------------------------------------------------------------------------



 



CONTENTS

          CLAUSE   PAGE
1. Definitions and interpretation
    2  
2. The Facility
    18  
3. Purpose
    18  
4. Conditions of utilisation
    19  
5. Utilisation
    20  
6. Borrowing Base
    20  
7. Repayment
    24  
8. Prepayment and Cancellation
    24  
9. Interest
    28  
10. Interest Periods
    29  
11. Changes to the calculation of interest
    29  
12. Fees
    30  
13. Tax gross up and indemnities
    32  
14. Increased costs
    35  
15. Other indemnities
    36  
16. Mitigation by the Lenders
    37  
17. Costs and expenses
    37  
18. Representations
    39  
19. Information undertakings
    46  
20. Financial covenants
    49  
21. General undertakings
    50  
22. Guarantee
    59  
23. Events of Default
    62  
24. Collection Account
    66  
25. Changes to the Lenders
    69  

- ii -



--------------------------------------------------------------------------------



 



          CLAUSE   PAGE
26. Changes to the Obligors
    72  
27. Role of the Agent, the Arranger and the Technical Bank
    73  
28. Conduct of business by the Finance Parties
    77  
29. Payment mechanics
    79  
30. Set-off
    81  
31. Notices
    81  
32. Calculations and certificates
    82  
33. Partial invalidity
    83  
34. Remedies and waivers
    83  
35. Consents, Amendments and waivers
    83  
36. Governing law
    85  
37. Enforcement - Jurisdiction of French courts
    85  
Schedule 1 The Original Lenders
    86  
Schedule 2 Conditions precedent
    87  
Schedule 3 Maximum Facility Amount Amortization Schedule
    89  
Schedule 4 Utilisation Request
    90  
Schedule 5 Mandatory Cost Formulae
    91  
Schedule 6 Form of Transfer Agreement
    92  
Schedule 7 Mining Titles
    95  
Schedule 8 Existing Financial Indebtedness
    96  
Schedule 9 Group Structure Chart
    97  

- iii -



--------------------------------------------------------------------------------



 



THIS AGREEMENT is dated 23 December 2004 and made between:



(1)   MADISON ENERGY FRANCE, a société en commandite simple incorporated under
the laws of France whose registered office is 13/15, boulevard de la Madeleine,
75001 Paris, registered with the registry of companies of Paris under no. 391
727 450 (the “Borrower”);   (2)   MADISON OIL FRANCE, a société anonyme whose
registered office is 13/15, boulevard de la Madeleine, 75001 Paris, incorporated
under the laws of France registered with the registry of companies of Paris
under no. 408 559 136 (the “Guarantor”);   (3)   TOREADOR RESOURCES CORPORATION,
a company incorporated under the laws of Delaware whose registration number is
0448603 and registered office is 1209 Orange Street Wilmington, DE 19801 USA
(“TRC”);   (4)   MADISON OIL COMPANY EUROPE, a company incorporated under the
laws of Delaware whose registration number is 2341168 and registered office is
1209 Orange Street Wilmington, DE 19801 USA, (“MOCE”);   (5)   NATEXIS BANQUES
POPULAIRES, a French bank whose registered office is located at 45, rue Saint
Dominique, 75007 Paris, registered with the commercial and companies registry of
Paris under number 542 044 524 as arranger (the “Arranger”);   (6)   THE
FINANCIAL INSTITUTIONS listed in Schedule 1 (The Original Lenders) as lenders
(the “Original Lenders”);   (7)   NATEXIS BANQUES POPULAIRES, a French bank
whose registered office is located at 45, rue Saint Dominique, 75007 Paris,
registered with the commercial and companies registry of Paris under number 542
044 524 as technical bank (the “Technical Bank”); and   (8)   NATEXIS BANQUES
POPULAIRES, a French bank whose registered office is located at 45, rue Saint
Dominique, 75007 Paris, registered with the commercial and companies registry of
Paris under number 542 044 524 as agent of the other Finance Parties (the
“Agent”).

- 1 -



--------------------------------------------------------------------------------



 



IT IS AGREED as follows:

SECTION 1
INTERPRETATION



1.   DEFINITIONS AND INTERPRETATION   1.1   Definitions

In this Agreement:

“Activity Report” means the activity report to be prepared monthly by the
Borrower, to be delivered to the Agent in accordance with paragraph 19.3.1,
similar to the form of the Activity Report delivered to the Agent for July 2004
but as may be modified from time to time by the Borrower and/or TRC (in which
case it shall be in form and substance satisfactory to the Agent acting
reasonably).

“Additional Cost Rate” has the meaning given to it in Schedule 5 (Mandatory Cost
Formulae).

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.

“Asset Life Cover Ratio” or “ALCR” means, on any Ratio Calculation Date, the
ratio of:



  (a)   the NPV (9) for the period from the relevant Ratio Calculation Date to
the Reserves Tail Date plus an amount equal to any monies standing to the credit
of the Collection Account at 11.00 am (Paris time) as at such date; to     (b)  
the Outstanding Amount (after any repayment of the Facility made on such Ratio
Calculation Date).

“Assigned Rights” means the rights of the Borrower to receive payments under the
Sale and Purchase Contracts, the Insurance Policy and the Hedge Agreements, as
assigned to the Agent (acting on behalf of the Lenders) pursuant to the
Assignment Agreements.

“Assignment Agreements” means the Insurance Policy Delegation Agreement and
Master Receivables Assignment Agreement.

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

“Availability Period” means the period from the date on which the Lenders are
satisfied that the conditions precedent listed in Schedule 2 (Conditions
precedent) have been met to the date which is thirty days before the Final
Maturity Date.

“Available Amount” means (a) the Maximum Amount minus (b) the Outstanding
Amount.

“Borrowing Base” has the meaning ascribed to that term in Clause 6.2 (Borrowing
Base Determination)

- 2 -



--------------------------------------------------------------------------------



 



“Borrowing Base Deficiency” means the amount by which the aggregate of the
Outstanding Amount and all accrued but unpaid fees and interest under the
Finance Documents exceeds the then applicable Maximum Amount.

“Borrowing Base Determination Date” means (i) Closing Date, 30 June 2005, 30
December 2005, 30 June 2006, 30 December 2006, 30 June 2007, 30 December 2007,
30 June 2008, 30 December 2008 and 30 June 2009, (ii) any other date on which
the Borrowing Base is re-set at the request of the Agent in accordance with
paragraph 6.2.8 and (iii) any other date on which the Borrowing Base is re-set
at the request of the Borrower in accordance with paragraph 6.2.9.

“Borrowing Base Reduction Schedule” means the schedule of reduction of the
Borrowing Base as determined in accordance with Clause 6.2 (Borrowing Base
Determination).

“Borrowing Base Utilisation Ratio” means, on any date, the ratio of (a) the
aggregate of (i) the Outstanding Amount as at such date and (ii) all fees and
interest payable under the Finance Documents as at such date to (b) the Maximum
Amount as at such date, such ratio being expressed as a percentage.

“Break Costs” means the amount (if any) by which:



  (a)   the interest which a Lender should have received for the period from the
date of receipt of all or any part of its participation in a Loan or Unpaid Sum
to the last day of the current Interest Period in respect of that Loan or Unpaid
Sum, had the principal amount or Unpaid Sum received been paid on the last day
of that Interest Period;

exceeds:



  (b)   the amount which that Lender would be able to obtain by placing an
amount equal to the principal amount or Unpaid Sum received by it on deposit
with a leading bank in the Relevant Interbank Market for a period starting on
the Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London, New York and Paris.

“CEP” means Cifal Elan Petroleum Services Ltd, represented by Cifal, acting as
engineer advisor to the Technical Bank.

“CEP Report” means the report delivered by CEP in the month of September 2003.

“Code” means, at any date, the U.S. Internal Revenue Code of 1986 and the
regulations promulgated and the judicial and administrative decisions rendered
under it, all as the same may be in effect at such date.

“Collection Account” means the account opened in the name of the Borrower in the
books of the Agent (and any renewal or any redesignation thereof), on which all
monies relating to the Assigned Rights are to be paid, and pledged in favour of
the Lenders pursuant to the Pledge over Account Agreement.

- 3 -



--------------------------------------------------------------------------------



 



“Collection Account Balance” means the balance of monies from time to time
standing to the credit of the Collection Account.

“Commitment” means:



  (a)   in relation to an Original Lender, the amount set opposite its name in
Schedule 1 (The Original Lenders) and the amount of any other Commitment
transferred to it under this Agreement; and     (b)   in relation to any other
Lender, the amount of any Commitment transferred to it under this Agreement,

to the extent not cancelled, reduced or transferred by it under this Agreement.

“Consolidated Indebtedness” means on a consolidated basis, at any time (without
double counting), the aggregate indebtedness of any Group member constituting
Financial Indebtedness excluding (i) any Financial Indebtedness of any Group
member to another Group member and (ii) indebtedness whose contractual maturity
exceeds by more than one year the Final Maturity Date and qualifying as equity
(fonds propres) or quasi-equity (quasi fonds propres) in accordance with GAAP,
i.e. ranking immediately above the debt owed to the shareholders but below any
non-secured indebtedness of the Group.

“Consolidated Stockholder Equity” means indebtedness qualifying as equity (fonds
propres).

“Consultant Report” means the detailed update report prepared on yearly basis
and the light update report prepared on a semi-annual basis (or more frequently
in accordance with the terms of this Agreement) and delivered by the Independent
Engineering Consultant in respect of the Proved Reserves, the expected
production and the net revenues deriving from the Fields, in a form satisfactory
to the Technical Bank.

“Closing Date” means the date on which the Agent has notified the Borrower and
the Lenders that all of the Conditions Precedent listed in Schedule 2
(Conditions precedent) have been satisfied (in each case in form and content
satisfactory to the Agent) in accordance with Clause 4.1 (Conditions precedent).

“Debt Service Cover Ratio” or “DSCR” means, on any Ratio Calculation Date, the
ratio of:



  (a)   the Pre Debt Cashflows, from, but not including, the relevant Ratio
Calculation Date until and including the next Ratio Calculation Date plus the
balance of the Collection Account at 11.00 am (Paris time) as at the beginning
of that period less the Minimum Balance; to     (b)   the Reduction Instalments
and all fees, interest and all other sums due and payable under the Finance
Documents during that period.

“Default” means an Event of Default or any event or circumstance specified in
Clause 23 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

- 4 -



--------------------------------------------------------------------------------



 



“Determination Lender(s)” means the Technical Bank and two (2) other Lenders
chosen by the Technical Bank after consultation with the Borrower at the time
such instructing group shall act in accordance with Clauses 6.2.6 and 20.3
(Ratio Calculation Dates). In the case where there is only one (1) other Lender
than the Technical Bank, the Determination Lenders shall be the Technical Bank
and that other Lender. In the case where there is no other Lender than the
Technical Bank, the Technical Bank shall be the Determination Lender.

“Discount Rate” means the higher of (a) 9% per annum or (b) the rate per annum
equal to the aggregate of (i) LIBOR for the relevant period and (ii) the Margin.

“EBITDA” means on a consolidated basis, in relation to any period, the net
income of the Group on ordinary activities for such period:



  (a)   before deduction of any tax on such activities during such period;    
(b)   before any extraordinary or exceptional items during such period;     (c)
  before deduction of any Interest Costs during such period;     (d)   before
any amount attributable to amortisation of intangible assets and depreciation of
tangible assets during such period;     (e)   after deducting the net income of
any non-wholly owned subsidiary during such period attributable to holders of
stock or equity interest of such subsidiary that are not members of the Group;  
  (f)   after deducting any gain over book value and after adding back any loss
on book value arising from the disposal of any fixed asset by any member of the
Group (other than the sale of trading stock) during such period.

“Employee Plan” means an employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which a U.S.
member of the Group or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Encumbrance” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.

“Environment” means all or any of the following media: air (including air within
buildings or other structures and whether above or below ground); land
(including buildings and any other structures or erections in, on or under it
and any soil and anything below the surface of land); land covered with water;
and water (including sea, ground and surface water).

“Environmental Law” means any law, treaty, convention, directive or regulation
having legal or judicial effect whether of commercial, civil, administrative or
criminal nature, concerning:



  (a)   pollution or contamination of the Environment;     (b)   harm, whether
actual or potential, to mankind and human senses, living organisms and
ecological systems;

- 5 -



--------------------------------------------------------------------------------



 



  (c)   the generation, manufacture, processing, distribution, use (including
abuse), treatment, storage, disposal, transport or handling of dangerous
materials; or     (d)   the emission, leak, release or discharge into the
Environment of noise, vibration, dust, fumes, gas, odours, smoke, steam,
effluvia, heat, light, radiation (of any kind), infection, electricity or any
dangerous material and any matter or thing capable of constituting a nuisance or
an actionable tort of any kind in respect of such matters.

“ERISA” means, at any date, the United States Employee Retirement Income
Security Act of 1974 and the regulations promulgated and rulings issued under
it, all as the same may be in effect at such date.

“ERISA Affiliate” means any person that for purposes of Title I and Title IV of
ERISA and Section 412 of the Code would be deemed at any relevant time to be a
single employer with a U.S. member of the Group, pursuant to Section 414(b),
(c), (m) or (o) of the Code or Section 4001 of ERISA.

“ERISA Event” means



  (a)   any reportable event, as defined in Section 4043 of ERISA, with respect
to an Employee Plan, as to which PBGC has not by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified of such event;    
(b)   the filing of a notice of intent to terminate any Employee Plan, if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Employee Plan or the termination of any Employee Plan under
Section 4041(c) of ERISA;     (c)   the institution of proceedings under
Section 4042 of ERISA by the PBGC for the termination of, or the appointment of
a trustee to administer, any Employee Plan;     (d)   the failure to make a
required contribution to any Employee Plan that would result in the imposition
of an encumbrance under Section 412 of the Code or Section 302 of ERISA or the
filing of any request for a minimum funding waiver under Section 412 of the Code
with respect to any Employee Plan or Multiemployer Plan;     (e)   an engagement
in a non-exempt prohibited transaction within the meaning of Section 4975 of the
Code or Section 406 of ERISA;     (f)   the complete or partial withdrawal of
any U.S. member of the Group or any ERISA Affiliate from a Multiemployer Plan;
and     (g)   an Obligor or an ERISA Affiliate incurring any liability under
Title IV of ERISA with respect to any Employee Plan (other than premiums due and
not delinquent under Section 4007 of ERISA).

“Existing Fields” means all hydrocarbon fields in relation to which the Borrower
(or any of its Subsidiaries) holds the Licences listed in Schedule 7 (Mining
Titles) exist.

- 6 -



--------------------------------------------------------------------------------



 



“Facility” means the reserve base revolving loan facility made available under
this Agreement as described in Clause 2 (The Facility).

“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.

“Fee Letter” means the letter dated at latest at the first Utilisation Date from
the Arranger, the Agent and the Technical Bank to the Borrower setting out the
fees referred to in Clause 12 (Fees) and any other fee letter relating to this
Agreement.

“Fields” means the Existing Fields and any New Field.

“Final Maturity Date” means the earlier of (i) the date falling 5 years after
the date of execution of this Agreement and (ii) the Reserves Tail Date.

“Finance Document” means this Agreement, the Fee Letter, any Security Document,
any Hedge Agreement and any other document designated as such by the Agent and
the Borrower.

“Finance Party” means the Agent, the Technical Bank, the Arranger or a Lender.

“Financial Indebtedness” means any indebtedness for or in respect of:



  (a)   monies borrowed;     (b)   any amount raised by acceptance under any
acceptance credit facility;     (c)   any amount raised pursuant to any note
purchase facility or the issue of bonds, notes, debentures, loan stock or any
similar instrument;     (d)   the amount of any liability in respect of any
lease or hire purchase contract which would, in accordance with GAAP, be treated
as a finance or capital lease;     (e)   receivables sold or discounted (other
than any receivables to the extent they are sold on a non-recourse basis);    
(f)   any amount raised under any other transaction (including any forward sale
or purchase agreement) having the commercial effect of a borrowing;     (g)  
any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account);     (h)   any counter-indemnity obligation in respect of a
guarantee, indemnity, bond, standby or documentary letter of credit or any other
instrument issued by a bank or financial institution; and     (i)   the amount
of any liability in respect of any guarantee or indemnity for any of the items
referred to in paragraphs (a) to (h) above.

- 7 -



--------------------------------------------------------------------------------



 



“First Consultant Report” means the report delivered in October 2004 by the by
the Independent Engineering Consultant which is an update of the CEP Report
delivered in September 2003 by the Independent Engineering Consultant to the
Agent relating to the Proved Reserves, the expected production and the net
revenues deriving from the Fields.

“GAAP” means generally accepted accounting principles in France or in the United
States, as the case may be.

“Grace Period” means the period from and including the date of execution of this
Agreement to and including the date falling six (6) months after the date of
execution of this Agreement.

“Group” means TRC, MOCE, MOF, the Borrower and any of their Subsidiaries.

“Guarantee” means the guarantee (caution solidaire) granted by the Guarantor
pursuant to Clause 22 (Guarantee) of this Agreement.

“Guaranteed Obligations” has the meaning given to it in Clause 22 (Guarantee) of
this Agreement.

“Hedge Agreements” means the interest, currency or commodity swap, option, cap,
collar, floor or similar arrangement or other hedge arrangements entered into by
the Borrower with the Hedge Providers in terms satisfactory to the Agent in
accordance with Clause 21.22 (Hedge Agreements), and maintained as long as all
obligations under the Finance Documents have not been fully discharged, in terms
sufficient to cover all payment obligations of the Borrower under the Facility.

“Hedge Providers” means the financial institutions, international trading
institutions and/or the Purchaser, reasonably agreed in writing in advance by
the Agent, which shall enter into the Hedge Agreements with the Borrower.

“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.

“Indebtedness Ratio” means, on any Ratio Calculation Date, the ratio of
(a) Consolidated Stockholder Equity to (b) Consolidated Indebtedness (excluding
Consolidated Stockholder Equity).

“Independent Engineering Consultant” means CEP or any other independent
engineering consultant agreed in writing in advance by the Technical Bank and
the Borrower.

“Insurance Policy” means the insurance policy subscribed by the Borrower to
cover all damages and liabilities likely to be incurred in connection with its
activities (Energy Package) with AGF effective on 1 April 2003, and/or any other
insurance policy satisfactory to the Agent covering damages and liabilities in
connection with the activities of the Borrower (and its Subsidiaries) in
hydrocarbons in relation to the Fields.

“Insurance Policy Delegation Agreement” means the delegation agreement entered
into at latest on the first Utilisation Date between the Borrower and the
Finance Parties pursuant to which the Borrower has delegated the insurance
company to the Finance Parties.

- 8 -



--------------------------------------------------------------------------------



 



“Insurance Proceeds” means the proceeds due under the Insurance Policy.

“Interest Costs” means on a consolidated basis, in relation to any period, the
aggregate of interest and financial charges paid or payable by any member of the
Group in respect of Financial Indebtedness (excluding any Financial Indebtedness
of any Group member to another Group member), during such period including, but
not limited to:



  (a)   discount and acceptance fees;     (b)   fees payable to any person for
the issue by that person of any guarantee or other assurance against financial
loss;     (c)   amounts due under any swap, cap, floor, collar option or other
derivative transaction (taking into account only the net indebtedness of the
relevant person under that instrument at the relevant time) relating to the
protection against changes in interest rates.

“Interest Costs Ratio” means, on any Ratio Calculation Date, the ratio of
(a) EBITDA to (b) Interest Costs.

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 10 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 9.3 (Default interest).

“IRS” means the United States Internal Revenue Service or any successor.

“Joint Operating Agreements” means the agreements relating to the Nemours permit
to be entered into by the Borrower, Lundin International and Vermilion Rep SAS,
and any other an agreement entered into by the Borrower (and its Subsidiaries)
whereby the terms of the joint holding of a Licence or Lease are specified, in
accordance with the provisions of the Licence or the Lease.

“Lease” means an agreement whereby the rights attached to a Licence are
implemented by a person other than the holder of the Licence.

“Lender” means:



  (a)   any Original Lender; and     (b)   any bank or financial institution
which has become a Finance Party in accordance with Clause 25 (Changes to the
Lenders),

which in each case has not ceased to be a Finance Party in accordance with the
terms of this Agreement.

“LIBOR” means, in relation to any Loan:



  (a)   the applicable Screen Rate; or     (b)   (if no Screen Rate is available
for the currency or Interest Period of that Loan) the arithmetic mean of the
rates (rounded upwards to four decimal places) as supplied to

- 9 -



--------------------------------------------------------------------------------



 



      the Agent at its request quoted by the Reference Banks to leading banks in
Relevant Interbank Market,

as of 11.00 a.m. (London time) two (2) Business Days prior to the Interest
Period of that Loan for the offering of deposits in USD and for a period
comparable to the Interest Period for that Loan, rounded up to the nearest
one-sixteenth of 1%.

“Licence” means the exploration licences (permis exclusifs de recherche) and the
concessions (concessions) listed in Schedule 7 (Mining Titles) and any other
licence, title, permit or authorisation, regardless of its denomination,
delivered by a public authority or a person acting in the name of such
authority, whereby the Borrower (or any of its Subsidiaries) is entitled to
conduct exploration and/or production operations regarding a Field, even
jointly.

“Loan” means a loan made or to be made under the Facility.

“Loan Life Cover Ratio” or “LLCR” means, on any Ratio Calculation Date, the
ratio of:



  (a)   the aggregate of NPV (9) for the period from, but not including, such
Ratio Calculation Date to the Final Maturity Date and the amount standing to the
credit of the Collection Account at 11.00 am (Paris time) on that Ratio
Calculation Date; to     (b)   the aggregate of the Outstanding Amount (after
any repayment, if any, made on the Facility on such Ratio Calculation Date) on
that Ratio Calculation Date.

“Majority Lenders” means:



  (a)   if there are no Loans then outstanding, a Lender or Lenders whose
Commitments aggregate more than 66 2/3% of the Total Commitments (or, if the
Total Commitments have been reduced to zero, aggregated more than 66 2/3% of the
Total Commitments immediately prior to the reduction); or     (b)   at any other
time, a Lender or Lenders whose participations in the Loans then outstanding
aggregate more than 66 2/3% of all the Loans then outstanding.

“Mandatory Cost” means the percentage rate per annum calculated by the Agent in
accordance with Schedule 5 (Mandatory Cost Formulae).

“Margin” means:



  (a)   2.25% per annum when the Borrowing Base Utilisation Ratio is lower than
50%;     (b)   2.50% per annum when the Borrowing Base Utilisation Ratio is
between 50% and 75%; or     (c)   2.75% per annum when the Borrowing Base
Utilisation Ratio is above 75%.

“Margin Stock” means margin stock or “margin security” within the meaning of
Regulations T, U and X.

“Master Receivable Assignment Agreement” means the master receivable assignment
agreement (Convention Cadre de cession de créances professionnelles à titre de
garantie)

- 10 -



--------------------------------------------------------------------------------



 



entered into at latest on the first Utilisation Date between the Borrower, the
Agent and the Lenders pursuant to which the Borrower has assigned to the Lenders
all its rights under the Sale and Purchase Contracts and the Hedge Agreements.

“Material Adverse Effect” means a circumstance or event likely to have a
material adverse effect on:



  (a)   the activities, the financial and/or economic situation or the assets of
the Group taken as a whole;     (b)   the ability of an Obligor to perform its
obligations under the Transaction Documents;     (c)   the validity,
enforceability, binding effect or performance of the Transaction Documents; or  
  (d)   the development of the Fields.

“Maximum Facility Amount” means, in respect of each period mentioned in column
(A) of Schedule 3 (Maximum Facility Amount Amortization Schedule), the amount
mentioned in column (B) of Schedule 3 (Maximum Facility Amount Amortization
Schedule).

“Maximum Amount” means the lower of (i) the Borrowing Base and (ii) the Maximum
Facility Amount at any considered time.

“Minimum Balance” means, at any date, the amount equal (i) to the Borrowing Base
(ii) divided by the number of calendar Months remaining until the Final Maturity
Date, (iii) multiplied by 2, as calculated by the Agent.

“Mining Law” means any law, treaty, convention, directive or regulation having
legal or judicial effect whether of a commercial, civil, administrative or
criminal nature relating, specifically or amongst other, to exploration and/or
exploitation of oil fields.

“Mining Works Permit” means the permits listed in Schedule 7 (Mining Titles) and
any other authorisation granted to the Borrower (or its Subsidiaries) by any
authority or person acting in the name of such authority, to initiate and carry
out works relating to the exploration and/or exploitation of the Fields, even
jointly.

“MOCE Share Pledge Agreements” means (i) the pledge agreement entered into at
latest on the first Utilisation Date between MOCE and the Finance Parties
pursuant to which MOCE has granted a pledge over all of its shares in MOF in
favor of the Finance Parties and (ii) the pledge agreement entered into on the
date hereof between MOCE and the Finance Parties pursuant to which MOCE has
granted a pledge over all of its shares in MEF in favor of the Finance Parties.

“MOF Share Pledge Agreement” means the pledge agreement entered into at latest
on the first Utilisation Date between MOF and the Finance Parties pursuant to
which MOF has granted a pledge over all the shares of the Borrower in favor of
the Finance Parties.

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

- 11 -



--------------------------------------------------------------------------------



 



  (a)   if the numerically corresponding day is not a Business Day, that period
shall end on the next Business Day in that calendar month in which that period
is to end if there is one, or if there is not, on the immediately preceding
Business Day; and     (b)   if there is no numerically corresponding day in the
calendar month in which that period is to end, that period shall end on the last
Business Day in that calendar month.

The above rules will only apply to the last Month of any period.

“Multiemployer Plan” means a “multiemployer plan” (as defined in Section (3)(37)
of ERISA) contributed to for any employees of a U.S. member of the Group or any
ERISA Affiliate.

“New Fields” means all hydrocarbon fields in which the Borrower (or any of its
Subsidiaries) acquires, after the date hereof, a beneficial interest and over
which it receives, after the date hereof, a valid and enforceable authorisation
for the purpose of exploration or production of hydrocarbons and in relation to
which a Licence, a Lease, Mining Works Permit or any other title of ownership
exist after the date hereof.

“Net Profits” means, in relation to any period, the profit of any member of the
Group on ordinary activities for such period:



  (a)   after deduction of any tax on such activities during such period;    
(b)   after any extraordinary or exceptional items during such period;     (c)  
after deduction of any Interest Costs during such period;     (d)   after any
amount attributable to amortisation of intangible assets and depreciation of
tangible assets during such period;     (e)   after deducting the profits of any
non-wholly owned subsidiary during such period;

after deducting any gain over book value and after adding back any loss on book
value arising from the disposal of any fixed asset by any member of the Group
(other than the sale of trading stock) during such period.

“NPV (9)” means the net present value, as at the date of calculation, of the
future Pre Debt Cashflows up to the specified date on the basis of the Discount
Rate, as calculated by the Technical Bank.

“Obligor” means the Borrower, the Guarantor, TRC and/or MOCE.

“Operating Agreements” means the Sale and Purchase Contracts, the Joint
Operating Agreements, the Licences and all other agreements relating to the
operation of the Fields mutually designated as such by the Agent and the
Borrower.

“Original Financial Statements” means the audited consolidated financial
statements of TRC and its Subsidiaries for the financial year ended 31
December 2003 (including consolidated balance sheet and income statement) and
the audited financial statements of the Borrower for its financial year ended 31
December 2003.

- 12 -



--------------------------------------------------------------------------------



 



“Outstanding Amount” means the aggregate principal amount of the Loans which
have been made available to the Borrower under the Facility and which remain
outstanding at any considered time.

“Party” means a party to this Agreement.

“PBGC” means the U.S. Pension Benefit Guaranty Corporation, or any entity
succeeding to all or any of its functions under ERISA.

“Permitted Encumbrance” means the Encumbrances permitted in accordance with
Clause 21.7 (Negative pledge).

“Permitted Financial Indebtedness” means (i) any loan made within the Group by a
member of the Group to another member of the Group not exceeding in aggregate
USD 500,000 and (ii) any loans (other than loans made pursuant to sub-paragraph
(i)) made within the Group by a member of the Group to another member of the
Group for the purpose of financing the development of hydrocarbon fields in
Turkey.

“Petroleum” means any mineral oil or relative hydrocarbon and natural gas
existing in its natural condition in strata but not including coal or bituminous
shales or other stratified deposits from which oil can be extracted by
destructive distillation.

“Pledge over Account Agreement” means the agreement entered into at latest on
the first Utilisation Date between the Borrower and the Finance Parties pursuant
to which the Borrower has granted a pledge over the Collection Account in favour
of the Finance Parties.

“Pre Debt Cashflows” means the net cashflows derived from the exploitation of
the Proved Reserves. In calculating these cashflows, capital expenditures,
general and administrative costs, operative costs in relation with the Fields
exploitation, payments to other debt providers and creditors, proceeds or
outgoings from the Hedge Agreements, income taxes and other taxes and
withholdings will be taken into account. However, interest, fees and repayments
under the Facility will not be included, although the effect of those payments
on taxes and withholdings will be included. At the discretion of the Technical
Bank and for the account of the Borrower, capital and operating costs shall be
verified by the Independent Engineering Consultant.

“Proved Reserves” means, at the time of an estimate, such quantities of
Petroleum deriving from the Fields which by analysis of geological and
engineering data, can be estimated with reasonable certainty to be commercially
recoverable, from a given date forward, from known reservoirs and under current
economic conditions, operating methods, and government regulations.
Establishment of current economic conditions should include relevant historical
Petroleum prices and associated costs and may involve an averaging period that
is consistent with the purpose of the reserves estimate, appropriate contract
obligations, corporate procedures, and government regulations involved in
reporting these reserves. In general, reserves are considered proved if the
commercial productibility of the reservoir is supported by actual production or
formation tests. In this context, the term “proved” refers to the actual
quantities of Petroleum reserves and not just the productivity of the well or
reservoir. In certain cases, Proved Reserves may be assigned on the basis of
well logs and/or core analysis that indicate the subject reservoir is
hydrocarbon bearing and is analogous to reservoirs in the same area that are
producing or have demonstrated the ability to produce on formation tests. The
area

- 13 -



--------------------------------------------------------------------------------



 



of the reservoir considered as “proved” includes (1) the area delineated by
drilling and defined by fluid contacts, if any, and (2) the undrilled portions
of the reservoir that can reasonably be judged as commercially productive on the
basis of available geological and engineering data. In the absence of data on
fluid contacts, the lowest known occurrence of hydrocarbons controls the proved
limit unless otherwise indicated by definitive geological, engineering or
performance data. Reserves may be classified as “proved” in accordance with the
principles approved by the board of directors of the Society of Petroleum
Engineers, Inc. and the executive board of the World Petroleum Congress in
March 1997, if facilities to process and transport those reserves to market are
operational at the time of the estimate or there is a reasonable expectation
that such facilities will be installed. Reserves which are to be produced
through the application of established improved recovery methods are included in
the proved classification when (1) successful testing by a pilot project or
favorable response of an installed program in the same or an analogous reservoir
with similar rock and fluid properties provides support for the analysis on
which the project was based, and (2) it is reasonably certain that the project
will proceed. Reserves to be recovered by improved recovery methods that have
yet to be established through commercially successful applications are included
in the proved classification only (1) after a favorable production response from
the subject reservoir from either (a) a representative pilot or (b) an installed
program where the response provides support for the analysis on which the
project is based and (2) it is reasonably certain the project will proceed.

“Proved Developed Producing Reserves (PDP Reserves)” means the fraction of the
Proved Reserves expected to be recovered from completion intervals which are
open and producing at the time of the estimate. Improved recovery reserves are
considered producing only after the improved recovery project is in operation.

“Purchaser” means Total and/or any other reputable oil trading company which has
been agreed in writing by the Agent in advance (which agreement by the Agent
shall not be unreasonably withheld or delayed by the Agent) or which is paying
though letters of credit issued by banks that have been agreed in writing by the
Agent in advance (which agreement by the Agent shall not be unreasonably
withheld or delayed by the Agent).

“Qualifying Lender” has the meaning given to it in Clause 13 (Tax gross up and
indemnities).

“Ratio Calculation Date” means the date on which a ratio is calculated in
accordance with Clause 20.3 (Ratio Calculation Dates).

“Reduction Date” means the 25th day of each calendar month provided that if any
of those dates is not a Business Day then that Reduction Date shall be deemed to
be the next Business Day in that calendar month (if there is one) or the
preceding Business Day (if there is not).

“Reduction Instalment” means each instalment for the reduction of the Loans
referred to in Clause 7.2 (Reduction of the Facility).

“Reference Banks” means the principal London offices of Natexis Banques
Populaires, Barclays Bank plc and Chase Manhattan Bank or such other banks as
may be appointed by the Agent in consultation with the Borrower.

- 14 -



--------------------------------------------------------------------------------



 



“Regulations T, U and X” means, respectively, Regulations T, U and X of the
Board of Governors of the Federal Reserve System of the United States (or any
successor) as now and from time to time in effect from the date of this
Agreement.

“Relevant Interbank Market” means the London interbank market.

“Reserves Tail Date” means the date on which the remaining Proved Reserves as
shown in the latest Consultant Report are forecasted to fall below 25% of the
total Proved Reserves as they appear in the First Consultant Report.

“Sale and Purchase Contracts” means each sale and purchase contract entered into
between a Purchaser and the Borrower (or any of its Subsidiaries) for quantities
equal in aggregate to 100% of the Fields production attributable to the Borrower
(or any of its Subsidiaries), and all oil sale and purchase contracts to be
entered into between the Borrower (or any of its Subsidiaries) and a Purchaser
in addition to the existing sale and purchase contract or in replacement or
supplement to each sale and purchase contract in the form agreed in writing in
advance by the Agent.

“Screen Rate” means the British Bankers Association Interest Settlement Rate for
LIBOR and the relevant period displayed on page LIBOR01 of the Reuters screen.
If the agreed page is replaced or service ceases to be available, the Agent may
specify another page or service displaying the appropriate rate after
consultation with the Borrower and the Lenders.

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

“Security” means any security interest created pursuant to the Security
Documents.

“Security Documents” means the Assignment Agreements, the Guarantee, the U.S.
Guarantees, the Pledge over Account Agreement, the Share Pledge Agreements, and
any other security granted by the Borrower or another Group company to the
Finance Parties securing the obligations of the Obligors under the Finance
Documents.

“Share Pledge Agreements” means the MOCE Share Pledge Agreement and the MOF
Share Pledge Agreement.

“Subsidiary” means any company or corporation more than half the issued share
capital and/or voting rights of which is beneficially owned, directly or
indirectly by an Obligor or which is a subsidiary of another Subsidiary.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

“Total Commitments” means the aggregate of the Commitments, being USD 15,000,000
at the date of this Agreement.

“Transaction Documents” means the Operating Agreements and the Finance
Documents.

“Transfer Agreement” means an agreement substantially in the form set out in
Schedule 6 (Form of Transfer Agreement) or any other form agreed between the
Agent and the Borrower.

- 15 -



--------------------------------------------------------------------------------



 



“Transfer Date” means, in relation to a transfer, the later of:



  (a)   the proposed Transfer Date specified in the Transfer Agreement; and    
(b)   the date on which the Agent executes the Transfer Agreement.

“Unfunded Pension Liability” means the excess of an Employee Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
plan’s assets, determined in accordance with the assumptions used for funding
the Employee Plan pursuant to Section 412 of the Code for the applicable plan
year.

“Unpaid Sum” means any sum due and payable but unpaid by the Borrower under the
Finance Documents.

“USD” means US Dollars, the currency of the United States of America.

“U.S. Obligor” means an Obligor whose jurisdiction of organisation is a state of
the United States of America or the District of Columbia.

“U.S. Guarantees” means the guarantee governed by the laws of the State of New
York entered into at latest on the first Utilisation Date by each of TRC and
MOCE in favor of the Finance Parties.

“Utilisation” means any utilisation of the Facility.

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

“Utilisation Request” means a notice substantially in the form set out in
Schedule 4 (Utilisation Request).

“VAT” means value added tax.



1.2   Construction



  1.2.1   Unless a contrary indication appears, any reference in this Agreement
to:



  (a)   the “Agent”, the “Arranger”, the “Technical Bank”, any “Finance Party”,
any “Lender”, or any “Party” shall be construed so as to include its successors
in title, permitted assigns and permitted transferees;     (b)   “assets”
includes present and future properties, revenues and rights of every
description;     (c)   “corporate reconstruction” includes in relation to any
company any contribution of part of its business in consideration of shares
(apport partiel d’actifs) and any demerger (scission) implemented in accordance
with articles L.236-1 to L.236-24 of the French Code de Commerce or any other
regulation to the same effect;     (d)   a “Finance Document”, an “Operating
Agreement” or a “Transaction Document” or any other agreement or instrument is a
reference to that Finance

- 16 -



--------------------------------------------------------------------------------



 



      Document, Operating Agreement or Transaction Document or other agreement
or instrument as amended or novated;     (e)   “gross negligence” means “faute
lourde”;     (f)   a “guarantee” includes any “cautionnement”, “aval” and any
“garantie” which is independent from the debt to which it relates;     (g)  
“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;     (h)   “merger” includes any fusion implemented in accordance
with articles L.236-1 to L.236-24 of the French Code de Commerce or any other
regulation to the same effect;     (i)   a “person” includes any person, firm,
company, corporation, government, state or agency of a state or any grouping
(whether or not having separate legal personality) or two or more of the
foregoing;     (j)   a “regulation” includes any regulation, rule, official
directive, request or guideline (whether or not having the force of law) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other authority or organisation;     (k)   a
“security interest” includes any type of security (sûreté réelle) and transfer
by way of security;     (l)   “wilful misconduct” means “dol”;     (m)   a
provision of law is a reference to that provision as amended or re-enacted; and
    (n)   unless a contrary indication appears, a time of day is a reference to
Paris time.



  1.2.2   Section, Clause and Schedule headings are for ease of reference only.
    1.2.3   Unless a contrary indication appears, a term used in any other
Finance Document or in any notice given under or in connection with any Finance
Document has the same meaning in that Finance Document or notice as in this
Agreement.     1.2.4   A Default or an Event of Default is “continuing” if it
has not been remedied or waived.

- 17 -



--------------------------------------------------------------------------------



 



SECTION 2
THE FACILITY



2.   THE FACILITY   2.1   The Facility

Subject to the terms of this Agreement, the Lenders make available to the
Borrower a reserve base revolving loan facility for an aggregate amount equal to
the Total Commitments.



2.2   Finance Parties’ rights and obligations



  2.2.1   The obligations of each Finance Party under the Finance Documents are
several (conjointes et non solidaires). Failure by a Finance Party to perform
its obligations under the Finance Documents does not affect the obligations of
any other Party under the Finance Documents. No Finance Party is responsible for
the obligations of any other Finance Party under the Finance Documents.    
2.2.2   The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from the Obligors shall be a separate and
independent debt.     2.2.3   A Finance Party may, except as otherwise stated in
the Finance Documents, separately enforce its rights under the Finance
Documents.



3.   PURPOSE   3.1   Purpose

The Borrower shall apply all amounts borrowed by it under the Facility towards
(i) the financing of the acquisition and development of the New Fields, (ii) the
financing of the development of the Existing Fields, (iii) general corporate
purposes (including payment of fees and expenses incurred under this Agreement)
and/or (iv) the development by the Group of hydrocarbon fields in Turkey.



3.2   Monitoring

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement, however the Agent shall have the right to
request from the Borrower evidence that the Loans are applied to the purposes
mentioned in Clause 3.1 Purpose).

- 18 -



--------------------------------------------------------------------------------



 



4.   CONDITIONS OF UTILISATION   4.1   Conditions precedent

The Borrower may not deliver a Utilisation Request unless the Agent has notified
the Borrower and the Lenders that each document referred to in 0 (Conditions
precedent) has been received and that all of the Conditions Precedent listed in
0 (Conditions precedent) have been satisfied (in each case in form and content
satisfactory to the Agent). The Agent shall notify the Borrower and the Lenders
promptly upon being so satisfied.



4.2   Further conditions precedent

The Lenders will only be obliged to comply with Clause 5.3 (Lenders’
participation) if on the date of each Utilisation Request, on each proposed
Utilisation Date and on any Reduction Date:



  4.2.1   no Default is continuing or would result from the proposed Loan;    
4.2.2   the representations made by the Obligors in Clause 18 (Representations)
are true in all material respects; and     4.2.3   all fees and commissions
payable and due by the Borrower have been duly paid.

- 19 -



--------------------------------------------------------------------------------



 



SECTION 3
UTILISATION



5.   UTILISATION   5.1   Delivery of a Utilisation Request

The Borrower may draw a Loan by delivery to the Agent of a duly completed
Utilisation Request not later than 3.00 p.m. (Paris time) three (3) Business
Days prior to the proposed Utilisation Date. No Utilisation Request shall be
sent in respect of the portion of a Loan which is automatically rolled over in
accordance with Clause 7.1 (Repayment).



5.2   Utilisation conditions



  5.2.1   The amount of any Utilisation requested shall not exceed the Available
Amount.     5.2.2   The proposed Utilisation Date must be a Business Day within
the Availability Period.     5.2.3   The amount of any Utilisation requested
must be a minimum of USD 1,000,000 or, if less, the Available Amount.     5.2.4
  Each Utilisation Request is irrevocable.     5.2.5   No more than four
(4) Loans (before consolidation of Loans in accordance with Clause 10.3
(Consolidation of Loans) may be outstanding simultaneously at any time.



5.3   Lenders’ participation



  5.3.1   If the conditions set out in this Agreement have been met, each Lender
shall make its participation in each Loan available by the Utilisation Date
through its Facility Office.     5.3.2   The Lenders’ participation in each Loan
will be made pro rata to their Commitment.



6.   BORROWING BASE   6.1   Consultant Report



  6.1.1   The Borrower shall procure that thirty (30) Business Days before each
Borrowing Base Determination Date (other than the first Utilisation Date), the
Independent Engineering Consultant shall deliver to the Technical Bank a
Consultant Report in connection with the assessments of the amount of (i) the
Proved Reserves, (ii) the expected production of the Fields and (iii) the net
revenues deriving from the Fields.



6.2   Borrowing Base Determination



  6.2.1   The Borrowing Base shall be calculated by the Technical Bank upon
reception of the Consultant Report within the timeframe provided in Clause 6.1
(Consultant Report).     6.2.2   The Technical Bank shall calculate the
Borrowing Base, that shall be equal to the amount which is the lower of (i) NPV
(9) from the relevant Borrowing Base Determination Date to the Final Maturity
Date divided by 1.20 and (ii) NPV (9) from the relevant Borrowing Base
Determination Date to the Reserve Tail Date divided by

- 20 -



--------------------------------------------------------------------------------



 



      1.3. In making such calculation, the Technical Bank shall apply (a) the
data provided by the Independent Engineering Consultant in the Consultant Report
in connection with the relevant Borrowing Base Determination Date and (b) the
engineering and credit evaluation of the Borrower and of the Proved Reserves
made by the Technical Bank applying the criteria and credit factors consistently
and generally applied for determination of borrowing base applicable to
borrowers conducting similar activities in the same geographical area as the
Borrower under similar licences and sale and purchase contracts.     6.2.3   On
each Borrowing Base Determination Date, the Borrowing Base shall be equal to the
amount determined in Clause 6.2.2 and at any other date than the Borrowing Base
Determination Date, the Borrowing Base shall be equal to the amount specified in
the relevant Borrowing Base Reduction Schedule that shall be calculated by the
Technical Bank by applying the principles set out above.     6.2.4   Each new
Borrowing Base and new Borrowing Base Reduction Schedule shall be determined by
the Technical Bank and approved by the Lenders as follows:



  (a)   an increase of the Borrowing Base (and the determination of a new
Borrowing Base Reduction Schedule accordingly) shall require the written consent
of all the Lenders, for the avoidance of doubt the Borrowing Base shall never
exceed the Maximum Facility Amount;     (b)   a decrease of the Borrowing Base
(and the determination of a new Borrowing Base Reduction Schedule accordingly)
or the continuation of the existing Borrowing Base (together with the relating
Borrowing Base Reduction Schedule either modified or continued) shall require
the written consent of the Majority Lenders,



      save that in the circumstances mentioned in sub-paragraph 6.2.6 below,
such approval shall be obtained from the Determination Lender(s).     6.2.5  
The Technical Bank shall communicate to the Lenders the Borrowing Base and
Borrowing Base Reduction Schedule at least twenty-one (21) Business Days before
each Borrowing Base Determination Date (provided that the Technical Bank has
received the Consultant Report within the timeframe provided in Clause 6.1
(Consultant Report)). The Lenders shall deliver to the Technical Bank their
approval or refusal to such Borrowing Base and Borrowing Base Reduction Schedule
at least fifteen (15) Business Days before the relevant Borrowing Base
Determination Date. The Lenders will be deemed to have given their consent to
such Borrowing Base and Borrowing Base Reduction Schedule if they have not
answered to the Technical Bank at least fifteen (15) Business Days before the
relevant Borrowing Base Determination Date.     6.2.6   If (i) all the Lenders,
as far as an increase of the Borrowing Base (and the determination of a new
Borrowing Base Reduction Schedule accordingly) is concerned or (ii) the Majority
Lenders, as far as a decrease of the Borrowing Base (and the determination of a
new Borrowing Base Reduction Schedule accordingly) is

- 21 -



--------------------------------------------------------------------------------



 



      concerned, cannot reach an agreement as to the re-determination of the
Borrowing Base and the new Borrowing Base Reduction Schedule at least fifteen
(15) Business Days before the relevant Borrowing Base Determination Date, all
the Lenders shall meet in order to approve, at the latest ten (10) Business Days
before the relevant Borrowing Base Determination Date, the new Borrowing Base
and new Borrowing Base Reduction Schedule (provided that the Lenders shall
decide in accordance with the majority or unanimity stipulated in paragraph
6.2.4 (a) and (b) above). Should the Lenders fail to reach an agreement at the
latest ten (10) Business Days before the relevant Borrowing Base Determination
Date, the Technical Bank shall appoint the Determination Lender(s) at the latest
eight (8) Business Days before the relevant Borrowing Base Determination Date.
The Determination Lender(s) shall deliver to the Technical Bank its
(their) proposal as the applicable Borrowing Base and Borrowing Base Reduction
Schedule, as calculated in accordance with paragraphs 6.2.1 and 6.2.2, at the
latest five (5) Business Days before the relevant Borrowing Base Determination
Date. The applicable Borrowing Base and Borrowing Base Reduction Schedule shall
be determined conclusively as being the average Borrowing Base and Borrowing
Base Reduction Schedule proposed by the three Determination Lender(s). Such
Borrowing Base and Borrowing Base Reduction Schedule shall be binding on the
Borrowers and the Finance Parties.     6.2.7   A new Borrowing Base and a new
Borrowing Base Reduction Schedule shall enter into force on each Borrowing Base
Determination Date. The new Borrowing Base and the new Borrowing Base Reduction
Schedule shall be sent by the Agent to the Borrower and the Lenders at the
latest three (3) Business Days prior to the relevant Borrowing Base
Determination Date (save for the initial Borrowing Base and Borrowing Base
Reduction Schedule that shall be notified in writing by the Technical Bank to
the Borrower before the first Utilisation Date).     6.2.8   The Agent may at
any time reasonably request that a new Borrowing Base be calculated and that a
new Borrowing Base Reduction Schedule be established. The Agent will be deemed
to be acting reasonably if:



  (a)   the Borrower or TRC is in breach of any of their obligations under
Clause 20 (Financial covenants), or     (b)   (1) there is (a) a material
variation in production or in the amount of the Proved Reserves shown in the
most recent Consultant Report or (b) a substantial adverse change in economic
conditions applicable to independent producers operating oil fields in France
and/or the Borrower’s interests in France, (2) such event is likely to affect
the ability of the Borrower to meet its payment obligations under the Facility,
and (3) it is required by the Majority Lenders to the Agent.



  6.2.9   The Borrower may, no more frequently than once every six (6) months
and without the consent of the Lenders, elect to adopt a Borrowing Base which is
lower than the approved and applicable Borrowing Base. Such Borrowing Base shall
enter into force after fifteen (15) Business Days of its notification by the
Borrower to the Agent and the Technical Bank shall determine a new Borrowing
Base Reduction Schedule accordingly.

- 22 -



--------------------------------------------------------------------------------



 



  6.2.10   After calculation of the Borrowing Base by the Technical Bank in
accordance with the provision stated in sub-paragraph 6.2.1 to 6.2.9 above, the
Parties acknowledge and agree that such determination by the Technical Bank
shall be binding on all Parties and the amount determined as the “Borrowing
Base” in accordance with the provisions set out above shall apply to the
relevant Borrowing Base Determination Date.



6.3   Borrowing Base Deficiency       If on any Borrowing Base Determination
Date, the amount standing to the credit of the Collection Account is not
sufficient to repay to the Agent the amount of the Borrowing Base Deficiency,
the Borrower shall have a sixty (60) days grace period to (a) repay to the Agent
the amount necessary to ensure that the Outstanding Amount does not exceed the
Maximum Amount or (b) validly create a cash collateral (gage-espèces) or other
Encumbrance satisfactory to the Finance Parties, for an amount at least equal to
the amount of Borrowing Base Deficiency. If, at the expiry of this sixty
(60) days grace period after the Borrowing Base Deficiency has been established,
the Outstanding Amount exceeds the Maximum Amount or no satisfactory cash
collateral (gage-espèces) or other Encumbrance has been validly created in
favour of the Finance Parties, the Lenders shall be entitled to exercise any of
their rights under this Agreement, including, without limitation, to declare all
amounts accrued or outstanding under the Finance Documents immediately due and
payable in accordance with Clause 23.1(a) (Non-payment) and 23.19
(Acceleration).

- 23 -



--------------------------------------------------------------------------------



 



SECTION 4
REPAYMENT, PREPAYMENT AND CANCELLATION



7.   REPAYMENT   7.1   Repayment of Loans       The Borrower shall repay each
Loan on each Reduction Date. However the consolidated Loan (in accordance with
Clause 10.3 (Consolidation of Loans)) will be deemed automatically rolled over
(in the same amount or in an amount determined in accordance with Clause 7.2
(Reduction of the Facility), as the case may be) on each Reduction Date, until
the Final Maturity Date.   7.2   Reduction of the Facility



  7.2.1   On each Reduction Date, unless the Outstanding Amount is already equal
to or less than the Maximum Amount (taking into account the reduction on that
day of the Borrowing Base in accordance with the Borrowing Base Reduction
Schedule), the Borrower shall ensure that sufficient Loans are repaid on that
Reduction Date to the extent necessary so that the Outstanding Amount (after
that repayment) is equal to or less than the reduced amount of the Maximum
Amount (as calculated on that Reduction Date).     7.2.2   The Reduction
Instalment shall be paid by the Borrower on each Reduction Date in accordance
with the provisions of Clause 29.1 (Payments by the Borrower).     7.2.3   Any
reduction of the Outstanding Amount shall reduce rateably the participation of
each Lender in the Loans.     7.2.4   Each reduction of the Maximum Facility
Amount in accordance with Schedule 3 (Maximum Facility Amount Amortization
Schedule) shall reduce rateably the Commitments of the Lenders.



7.3   Compliance with financial ratios

In the event that, on any Reduction Date, the LLCR is inferior to 1.15 and/or
the DSCR is inferior to 1.10 and/or the ALCR is inferior to 1.25, each as
calculated on the latest Ratio Calculation Date, the Reduction Instalment to be
paid by the Borrower on such Reduction Date shall be increased up to the amount
as shall be necessary to ensure that the LLCR is at least equal to 1.15, the
DSCR is at least equal to 1.10 and the ALCR is at least equal to 1.25 on that
Reduction Date.



8.   PREPAYMENT AND CANCELLATION   8.1   Illegality       If it becomes unlawful
in any applicable jurisdiction for a Lender to perform any of its obligations as
contemplated by this Agreement or to fund or maintain its participation in any
Loan:



  8.1.1   that Lender shall promptly notify the Agent upon becoming aware of
that event;

- 24 -



--------------------------------------------------------------------------------



 



  8.1.2   upon the Agent notifying the Borrower, the Commitment of that Lender
will be immediately cancelled; and     8.1.3   the Borrower shall repay that
Lender’s participation in the Loans on the last day of the Interest Period for
each Loan occurring after the Agent has notified the Borrower or, if earlier,
the date specified by the Lender in the notice delivered to the Agent (being no
earlier than the last day of any applicable grace period permitted by law).



8.2   Change of control



  8.2.1   If any person or group of persons acting in concert gains control of
any Obligor:



  (a)   the relevant Obligor shall promptly notify the Agent upon becoming aware
of that event; and     (b)   if the Majority Lenders so require, the Agent
shall, by not less than thirty (30) days notice to the Borrower, cancel the
Facility and declare all outstanding Loans, together with accrued interest, and
all other amounts accrued under the Finance Documents immediately due and
payable, whereupon the Facility will be cancelled and all such outstanding
amounts will become immediately due and payable.



  8.2.2   For the purpose of paragraph (a) above “control” has the meaning given
in article L.233-3 of the French Code de commerce.



8.3   Voluntary cancellation       The Borrower may, if it gives the Agent not
less than fifteen (15) Business Days’ prior notice, cancel the whole or any part
(being a minimum amount of USD 1,000,000 and multiples of USD 1,000,000) of the
Available Amount. Any cancellation under this Clause 8.3 shall reduce the
Commitments of the Lenders rateably under the Facility.   8.4   Voluntary
prepayment of Loans       The Borrower may, if it gives the Agent not less than
five (5) Business Days’ prior notice, prepay the whole or any part of a Loan
(but if in part, being a minimum amount of USD 1,000,000 and multiples of USD
1,000,000).   8.5   Right of repayment and cancellation in relation to a single
Lender



  8.5.1   If:



  (a)   any sum payable to any Lender by the Borrower is required to be
increased under paragraph (c) of Clause 13.2 (Tax gross-up) or under an
equivalent provision of any Finance Document;     (b)   any Lender claims
indemnification from the Borrower under Clause 13.3 (Tax indemnity) or Clause
14.1 (Increased costs); or     (c)   any Lender notifies the Agent of its
Additional Cost Rate under Schedule 5 (Mandatory Cost Formulae),

- 25 -



--------------------------------------------------------------------------------



 



      the Borrower may, whilst (in the case of paragraphs (a) and (b) above) the
circumstance giving rise to the requirement or indemnification continues or (in
the case of paragraph (c) above) that Additional Cost Rate is greater than zero,
give the Agent notice of cancellation of the Commitment of that Lender and its
intention to procure the repayment of that Lender’s participation in the Loans.
    8.5.2   On receipt of a notice referred to in paragraph 8.5.1 above, the
Commitment of that Lender shall immediately be reduced to zero.     8.5.3   On
the last day of each Interest Period which ends after the Borrower has given
notice under paragraph 8.5.1 above (or, if earlier, the date specified by the
Borrower in that notice), the Borrower shall repay that Lender’s participation
in that Loan.



8.6   Mandatory prepayment and cancellation in relation to a single Lender      
If it becomes unlawful for the Borrower to perform any of its obligations to any
Lender under paragraph 13.2.3 or under an equivalent provision of any Finance
Document,



  8.6.1   the Borrower shall promptly notify the Agent upon becoming aware of
that event;     8.6.2   upon the Agent notifying that Lender, its Commitment
will be immediately cancelled; and     8.6.3   the Borrower shall repay that
Lender’s participation in the Loans on the last day of each Interest Period
which ends after the Borrower has given notice under paragraph 8.6.1 above or,
if earlier, the date specified by that Lender in a notice delivered to the Agent
(being no earlier than the last day of any applicable grace period permitted by
law).



8.7   Restrictions



  8.7.1   Any notice of cancellation or prepayment given by any Party under this
Clause 8 shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.  
  8.7.2   Any prepayment under this Agreement shall be made to the Agent in
accordance with the provisions of Clause 29.1 (Payments by the Borrower).    
8.7.3   Any prepayment or cancellation under this Agreement shall be made
together with accrued interest on the amount prepaid and, subject to any Break
Costs, without premium or penalty.     8.7.4   The Borrower shall not repay or
prepay all or any part of the Loans or cancel all or any part of the Facility
except at the times and in the manner expressly provided for in this Agreement.
    8.7.5   Unless a contrary indication appears in this Agreement, any part of
the Facility which is prepaid may be reborrowed up to the amount equal to
Available Amount on such date, in accordance with the terms of this Agreement.

- 26 -



--------------------------------------------------------------------------------



 



  8.7.6   No amount of the Facility cancelled under this Agreement may be
subsequently reinstated.     8.7.7   If the Agent receives a notice under this
Clause 8 it shall promptly forward a copy of that notice to either the Borrower
or the affected Lender, as appropriate.

- 27 -



--------------------------------------------------------------------------------



 



SECTION 5
COSTS OF UTILISATION



9.   INTEREST   9.1   Calculation of interest       Subject to the terms of this
Agreement, the rate of interest on each Loan for each Interest Period is the
percentage rate per annum which is the aggregate of the applicable:



  9.1.1   Margin;     9.1.2   LIBOR; and     9.1.3   Mandatory Cost, if any.



9.2   Payment of interest       The Borrower shall pay accrued interest on each
Loan on each Reduction Date in accordance with Clause 29.1 (Payments by the
Borrower).   9.3   Default interest



  9.3.1   If (i) the Borrower fails to pay any amount payable by it under a
Finance Document on its due date, interest shall accrue to the fullest extent
permitted by law on the overdue amount from the due date up to the date of
actual payment (both before and after judgment) at a rate which, subject to
paragraph (b) below, is 2% higher than the rate which would have been payable if
the overdue amount had, during the period of non-payment, constituted a Loan for
successive Interest Periods, each of a duration selected by the Agent (acting
reasonably). Any interest accruing under this Clause 9.3 shall be immediately
payable by the Borrower on demand by the Agent.     9.3.2   Default interest (if
unpaid) arising on an overdue amount will be compounded with the overdue amount
only if, within the meaning of article 1154 of the French Code Civil, such
interest is due for a period of at least one year, but will remain immediately
due and payable.



9.4   Notification of rates of interest       Two (2) Business Days before the
beginning of each Interest Period, the Agent shall promptly notify the Lenders
and the Borrower of the determination of the rate and amount of interest payable
for the Interest Period. Each notification shall set out in reasonable detail
the basis of computation of the amount of interest payable.       The
determination by the Agent of any interest payable under this Clause 9 shall be
conclusive and binding on the Borrower in the absence of manifest error.   9.5  
Effective Global Rate (Taux Effectif Global)       For the purposes of Articles
L313-1 et seq, R 313-1 and R313-2 of the French Code de la Consommation, the
Parties acknowledge that by virtue of certain characteristics of the Facility

- 28 -



--------------------------------------------------------------------------------



 



    (and in particular the variable interest rate applicable to the Loans) the
taux effectif global cannot be calculated at the date of this Agreement.
However, the Borrower acknowledges that it has received from the Agent a letter
containing an indicative calculation of the taux effectif global, based on
figured examples calculated on assumptions as to the taux de période and durée
de période set out in the letter. The Parties acknowledge that that letter forms
part of this Agreement.   10.   INTEREST PERIODS   10.1   Interest Periods



  10.1.1   The duration of each Interest Period is one (1) Month. The duration
of an Interest Period shall be shortened (i) in order to ensure that the last
day of each Interest Period corresponds to a Reduction Date or (ii) for the
purpose of consolidation of Loans as provided in Clause 10.3 (Consolidation of
Loans), in which case the applicable rate of interest on such Loan for that
Interest Period shall be the percentage rate per annum which is the aggregate of
the applicable (i) Margin, (ii) the market rate (taux de marché) as determined
by the Agent and (iii) Mandatory Cost, if any.     10.1.2   A Loan has one
Interest Period only and each Loan will be deemed automatically rolled over on
each Reduction Date up to an amount equal to (a) the Outstanding Amount on such
Reduction Date minus (b) the aggregate of the Reduction Instalment and any
amount to be repaid in accordance with Clause 8 (Prepayment and Cancellation).  
  10.1.3   No Interest Period for any Loan shall extend beyond the Final
Maturity Date. If an Interest Period would otherwise extend beyond the Final
Maturity Date, it shall be shortened so that it ends on the Final Maturity Date.



10.2   Non-Business Days       If an Interest Period would otherwise end on a
day which is not a Business Day, that Interest Period will instead end on the
next Business Day in that calendar month (if there is one) or the preceding
Business Day (if there is not).   10.3   Consolidation of Loans       If two or
more Loans are outstanding at the same time, those Loans will be consolidated
into, and treated as, a single Loan on the next Reduction Date.   11.   CHANGES
TO THE CALCULATION OF INTEREST   11.1   Absence of quotations       Subject to
Clause 11.2 (Market disruption), if LIBOR is to be determined by reference to
the Reference Banks but a Reference Bank does not supply a quotation by 11.30
a.m. (London time) two (2) Business Days prior to the proposed Utilisation Date,
the applicable LIBOR shall be determined on the basis of the quotations of the
remaining Reference Banks.   11.2   Market disruption

- 29 -



--------------------------------------------------------------------------------



 



  11.2.1   If a Market Disruption Event occurs in relation to a Loan, the Agent
shall promptly notify the Borrower and the Lenders of that event and the rate of
interest on each Lender’s share of that Loan shall be the rate per annum which
is the sum of:



  (a)   the Margin;     (b)   the rate notified to the Agent by that Lender as
soon as practicable and in any event before interest is due to be paid in
respect of that Loan, to be that which expresses as a percentage rate per annum
the cost to that Lender of funding its participation in that Loan from whatever
source it may reasonably select; and     (c)   the Mandatory Cost, if any,
applicable to that Lender’s participation in the Loan.



  11.2.2   In this Agreement “Market Disruption Event” means:



  (a)   at or about noon two (2) Business Days prior to the proposed Utilisation
Date the Screen Rate is not available and none or only one of the Reference
Banks supplies a rate to the Agent to determine LIBOR; or     (b)   before close
of business in Paris two (2) Business Days prior to the proposed Utilisation
Date, the Agent receives notifications from a Lender or Lenders (whose
participations in a Loan exceed thirty-five (35) per cent. (35%) of that Loan)
that the cost to it of obtaining matching deposits in the Relevant Interbank
Market would be in excess of LIBOR.



11.3   Alternative basis of interest or funding



  11.3.1   If a Market Disruption Event occurs and the Agent or the Borrower so
requires, the Agent and the Borrower shall enter into negotiations (for a period
of not more than forty five (45) days) with a view to agreeing a substitute
basis for determining the rate of interest.     11.3.2   Any alternative basis
agreed pursuant to paragraph (a) above shall, with the prior consent of all the
Lenders and the Borrower, be binding on all Parties.



11.4   Break Costs



  11.4.1   The Borrower shall, within three (3) Business Days of demand by a
Finance Party, pay to that Finance Party its Break Costs attributable to all or
any part of a Loan or Unpaid Sum being paid by the Borrower on a day other than
the last day of an Interest Period for that Loan or Unpaid Sum.     11.4.2  
Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the calculation of the amount of its
Break Costs for any Interest Period in which they accrue.



12.   FEES   12.1   Commitment fee

- 30 -



--------------------------------------------------------------------------------



 



  12.1.1   The Borrower shall pay to the Agent (for the account of each Lender)
a commitment fee computed at the rate of 50% of the Margin then applicable on
the Available Amount.     12.1.2   The accrued commitment fee is payable monthly
in arrears on each Reduction Date.



12.2   Fee Letter       The Borrower shall pay to the Arranger, the Agent and
the Technical Bank the fees agreed in the Fee Letter in the amount and at the
times stipulated in the Fee Letter.

- 31 -



--------------------------------------------------------------------------------



 



SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS



13.   TAX GROSS UP AND INDEMNITIES   13.1   Definitions



  13.1.1   In this Agreement:         “Protected Party” means a Finance Party
which is or will be subject to any liability, or required to make any payment,
for or on account of Tax in relation to a sum received or receivable (or any sum
deemed for the purposes of Tax to be received or receivable) under a Finance
Document.         “Qualifying Lender” means a Lender which:



  (a)   has its Facility Office in France; or     (b)   fulfils the conditions
imposed by French Law taking into account, as the case may be, any double
taxation agreement (subject to the completion of any necessary procedural
formalities), in order for a payment not to be subject to (or as the case may
be, to be exempt from) any Tax Deduction.



      “Tax Credit” means a credit against, relief or remission for, or repayment
of any Tax.         “Tax Deduction” means a deduction or withholding for or on
account of Tax from a payment under a Finance Document.         “Tax Payment”
means an increased payment made by an Obligor to a Finance Party under Clause
13.2 (Tax gross-up) or a payment under Clause 13.3 (Tax indemnity).        
“Treaty Lender” means a Lender which is entitled to a payment under a double
taxation agreement (subject to the completion of any necessary procedural
formalities) without a Tax Deduction.     13.1.2   Unless a contrary indication
appears, in this Clause 13 a reference to “determines” or “determined” means a
determination made in the absolute discretion of the person making the
determination.



13.2   Tax gross-up



  13.2.1   Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.     13.2.2   Each Obligor
shall promptly upon becoming aware that it must make a Tax Deduction (or that
there is any change in the rate or the basis of a Tax Deduction) notify the
Agent accordingly. Similarly, a Lender shall notify the Agent on becoming so
aware in respect of a payment payable to that Lender. If the Agent receives such
notification from a Lender it shall notify the relevant Obligor.

- 32 -



--------------------------------------------------------------------------------



 



  13.2.3   If a Tax Deduction is required by law to be made by an Obligor, the
amount of the payment due from that Obligor shall be increased to an amount
which (after making any Tax Deduction) leaves an amount equal to the payment
which would have been due if no Tax Deduction had been required.     13.2.4  
That Obligor is not required to make an increased payment to a Lender under
paragraph 13.2.3 above for a Tax Deduction in respect of tax imposed by France
from a payment of interest on a Loan, if on the date on which the payment falls
due:



  (a)   the payment could have been made to the relevant Lender without a Tax
Deduction if it was a Qualifying Lender, but on that date that Lender is not or
has ceased to be a Qualifying Lender other than as a result of any change after
the date it became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or double taxation agreement, or any
published practice or concession of any relevant taxing authority; or     (b)  
the relevant Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations under paragraph
13.2.7 below.



  13.2.5   If an Obligor is required to make a Tax Deduction, that Obligor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.    
13.2.6   Within thirty (30) Business Days of making either a Tax Deduction or
any payment required in connection with that Tax Deduction, the Obligor making
that Tax Deduction shall deliver to the Agent for the Finance Party entitled to
the payment evidence reasonably satisfactory to that Finance Party that the Tax
Deduction has been made or (as applicable) any appropriate payment paid to the
relevant taxing authority.     13.2.7   A Treaty Lender and the Obligor which
makes a payment to which that Treaty Lender is entitled shall co-operate in
completing any procedural formalities necessary for that Obligor to obtain
authorisation to make that payment without a Tax Deduction.



13.3   Tax indemnity



  13.3.1   Each Obligor shall (within three (3) Business Days of demand by the
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines (on the basis of justification to be
communicated to the Borrower at his reasonable request) will be or has been
(directly or indirectly) suffered for or on account of Tax by that Protected
Party in respect of a Finance Document.     13.3.2   Paragraph 13.3.1 above
shall not apply:



  (a)   with respect to any Tax assessed on a Finance Party:



  (i)   under the law of the jurisdiction in which that Finance Party is
incorporated or, if different, the jurisdiction (or jurisdictions) in which that
Finance Party is treated as resident for tax purposes; or

- 33 -



--------------------------------------------------------------------------------



 



  (ii)   under the law of the jurisdiction in which that Finance Party’s
Facility Office is located in respect of amounts received or receivable in that
jurisdiction,



      if that Tax is imposed on or calculated by reference to the net income
received or receivable (but not any sum deemed to be received or receivable) by
that Finance Party; or     (b)   to the extent a loss, liability or cost:



  (i)   is compensated for by an increased payment under Clause 13.2 (Tax
gross-up); or     (ii)   would have been compensated for by an increased payment
under Clause 13.2 (Tax gross-up) but was not so compensated solely because one
of the exclusions in paragraph 13.2.4 applied.



  13.3.3   A Protected Party making, or intending to make a claim under
paragraph (a) above shall promptly notify the Agent of the event which will
give, or has given, rise to the claim, following which the Agent shall notify
the relevant Obligor.     13.3.4   A Protected Party shall, on receiving a
payment from the relevant Obligor under this Clause 13.3, notify the Agent.



13.4   Tax Credit       If an Obligor makes a Tax Payment and the relevant
Finance Party determines that:



  13.4.1   a Tax Credit is attributable to that Tax Payment; and     13.4.2  
that Finance Party has obtained, utilised and retained that Tax Credit,



    the Finance Party shall pay an amount to that Obligor which that Finance
Party determines will leave it (after that payment) in the same after-Tax
position as it would have been in had the Tax Payment not been made by that
Obligor.   13.5   Stamp taxes       The Borrower shall pay and, within three
Business Days of demand, indemnify each Finance Party against any cost, loss or
liability that Finance Party incurs in relation to all stamp duty, registration
and other similar Taxes payable in respect of any Finance Document.   13.6  
Value added tax



  13.6.1   All consideration expressed to be payable under a Finance Document by
any Party to a Finance Party shall be deemed to be exclusive of any VAT. If VAT
is chargeable, on any supply made by any Finance Party to any Party in
connection with a Finance Document, that Party shall pay to the Finance Party
(in addition to and at the same time as paying the consideration) an amount
equal to the amount of the VAT.

- 34 -



--------------------------------------------------------------------------------



 



  13.6.2   Where a Finance Document requires any Party to reimburse a Finance
Party for any costs or expenses, that Party shall also at the same time pay and
indemnify the Finance Party against all VAT incurred by the Finance Party in
respect of the costs or expenses to the extent that the Finance Party reasonably
determines that it is not entitled to credit or repayment of the VAT.



14.   INCREASED COSTS   14.1   Increased costs



  14.1.1   Subject to Clause 14.3 (Exceptions) the Borrower shall, within three
Business Days of a demand by the Agent, pay for the account of a Finance Party
the amount of any Increased Costs incurred by that Finance Party or any of its
Affiliates as a result of (i) the introduction of or any change in (or in the
interpretation, administration or application of) any law or regulation after
the date of this Agreement or (ii) compliance with any law or regulation made
after the date of this Agreement.     14.1.2   In this Agreement “Increased
Costs” means:



  (a)   a reduction in the rate of return from the Facility or on a Finance
Party’s (or its Affiliate’s) overall capital;     (b)   an additional or
increased cost; or     (c)   a reduction of any amount due and payable under any
Finance Document,

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.



14.2   Increased cost claims



  14.2.1   A Finance Party intending to make a claim pursuant to Clause 14.1
(Increased costs) shall notify the Agent of the event giving rise to the claim,
following which the Agent shall promptly notify the Borrower.     14.2.2   Each
Finance Party shall, as soon as practicable after a demand by the Agent, provide
a certificate confirming the amount of its Increased Costs.



14.3   Exceptions       Clause 14.1 (Increased costs) does not apply to the
extent any Increased Cost is:



  14.3.1   attributable to a Tax Deduction required by law to be made by an
Obligor;     14.3.2   compensated for by Clause 13.3 (Tax indemnity) (or would
have been compensated for under Clause 13.3 (Tax indemnity) but was not so
compensated solely because one of the exclusions in paragraph (b) of Clause 13.3
(Tax indemnity) applied);     14.3.3   compensated for by the payment of the
Mandatory Cost; or

- 35 -



--------------------------------------------------------------------------------



 



  14.3.4   attributable to the wilful breach or gross negligence (faute grave)
by the relevant Finance Party or its Affiliates of any law or regulation.



15.   OTHER INDEMNITIES   15.1   Currency indemnity



  15.1.1   If any sum due from an Obligor under the Finance Documents (a “Sum”),
or any order, judgment or award given or made in relation to a Sum, has to be
converted from the currency (the “First Currency”) in which that Sum is payable
into another currency (the “Second Currency”) for the purpose of:



  (a)   making or filing a claim or proof against the Borrower;     (b)  
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,



      the relevant Obligor shall as an independent obligation within three
Business Days of demand, indemnify to the extent permitted by law each Finance
Party to whom that Sum is due against any cost, loss or liability arising out of
or as a result of the conversion including any discrepancy between (A) the rate
of exchange used to convert that Sum from the First Currency into the Second
Currency and (B) the rate or rates of exchange available to that person at the
time of its receipt of that Sum.     15.1.2   The Obligors waive any right they
may have in any jurisdiction to pay any amount under the Finance Documents in a
currency or currency unit other than that in which it is expressed to be
payable.



15.2   Other indemnities       The Borrower shall, within 3 Business Days of
demand, indemnify each Finance Party against any cost, loss or liability
incurred by that Finance Party as a result of:



  15.2.1   the occurrence of any Event of Default;     15.2.2   a failure by an
Obligor to pay any amount due under a Finance Document on its due date;    
15.2.3   funding, or making arrangements to fund, its participation in a Loan
requested by the Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Finance Party alone); or     15.2.4   a
Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower or the Facility not being cancelled in
accordance with a notice of cancellation given by the Borrower.



15.3   Indemnity to the Agent       The Borrower shall promptly indemnify the
Agent against any cost, loss or liability incurred by the Agent (acting
reasonably) as a result of:

- 36 -



--------------------------------------------------------------------------------



 



  15.3.1   investigating any event which it reasonably believes is a Default; or
    15.3.2   acting or relying on any notice, request or instruction given by an
Obligor or a Finance Party which it reasonably believes to be genuine, correct
and appropriately authorised.



16.   MITIGATION BY THE LENDERS   16.1   Mitigation



  16.1.1   Each Finance Party shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 8.1 (Illegality), Clause 13 (Tax gross up and
indemnities) Clause 14 (Increased costs) or Schedule 5 (Mandatory Cost Formulae)
including (but not limited to) transferring its rights and obligations under the
Finance Documents to another Affiliate or Facility Office in a manner which
would avoid or minimize the circumstances in question and on terms acceptable to
the Agent and the Lenders.     16.1.2   Paragraph 16.1.1 above does not in any
way limit the obligations of the Obligors under the Finance Documents.



16.2   Limitation of liability



  16.2.1   The Borrower shall indemnify each Finance Party for all costs and
expenses reasonably incurred by that Finance Party as a result of steps taken by
it under Clause 16.1 (Mitigation).     16.2.2   A Finance Party is not obliged
to take any steps under Clause 16.1 (Mitigation) if, in the opinion of that
Finance Party (acting reasonably), to do so might be prejudicial to it.



17.   COSTS AND EXPENSES   17.1   Transaction expenses       The Borrower shall,
within five (5) Business Days of demand, pay the Agent, the Technical Bank and
the Arranger the amount of all costs and expenses (including legal and technical
fees) reasonably incurred by any of them in connection with the negotiation,
preparation, printing, execution, syndication and management of:



  17.1.1   the Facility, the Finance Documents and any other documents referred
to in this Agreement; and     17.1.2   any other Finance Documents executed
after the date of this Agreement.



    To the extent that such fees become payable on or before the first
Utilisation Date, the amount of such fees shall be set-off against the amount of
the first Utilisation. Fees incurred after the date of the first Utilisation
shall be paid by the Borrower to the Agent at the Agent’s request.       The
Borrower shall pay the initial fees relating to the preparation and negotiation
of the Facility and the Finance Documents and the initial expertise fees charged
by CEP in connection with

- 37 -



--------------------------------------------------------------------------------



 



    the due diligence of the Fields within the limits set forth in the term
sheet attached to the mandate letter dated 10 September 2004.   17.2   Amendment
costs       If an Obligor requests an amendment, waiver or consent, the Borrower
shall, within five (5) Business Days of demand, reimburse the Agent for the
amount of all costs and expenses (including legal fees) reasonably incurred by
the Agent in responding to, evaluating, negotiating or complying with that
request or requirement.   17.3   Borrowing Base re-determination costs       All
costs incurred in connection with the re-determination of the Borrowing Base and
due to the Independent Engineering Consultant shall be borne by the Borrower and
shall be repaid by the Borrower to the Agent, within five (5) Business Days of
demand.       To the extent that the Borrowing Base is increased after such fees
have been incurred, the amount of such fees shall be set-off against the amount
of the new Utilisation. Should this not be the case, the fees shall be paid by
the Borrower to the Agent, within five (5) Business Days of demand.   17.4  
Enforcement costs       The Borrower shall, within five (5) Business Days of
demand, pay to each Finance Party the amount of all costs and expenses
(including legal fees) incurred by that Finance Party in connection with the
enforcement of, or the preservation of any rights under, any Finance Document.

- 38 -



--------------------------------------------------------------------------------



 



SECTION 7
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT



18.   REPRESENTATIONS       Each Obligor makes the representations and
warranties set out in this Clause 18 to each Finance Party on the date of this
Agreement. Such representations and warranties will be deemed to be repeated on
the date of each Utilisation Request and on the first day of each Interest
Period, save as otherwise notified by the Borrower to the Agent, it being
understood that such notification shall in no way affect the rights of the
Lenders under Clause 23 (Events of Default).   18.1   Status



  18.1.1   It is a corporation, duly incorporated and validly existing under the
law of its jurisdiction of incorporation.     18.1.2   It and each of its
Subsidiaries has the corporate power to own its assets and carry on its business
as it is being conducted.



18.2   Binding obligations       The obligations expressed to be assumed by it
in each Transaction Document are legal, valid, binding and enforceable
obligations, except to the extent limited by debtors’ relief laws and general
principles of equity.   18.3   Non-conflict with other obligations       The
entry into and performance by it of, and the transactions contemplated by, the
Transaction Documents do not and will not conflict with:



  18.3.1   any law or regulation applicable to it;     18.3.2   its and each of
its Subsidiaries’ constitutional documents; or     18.3.3   any material
agreement or instrument binding upon it or any of its Subsidiaries or any of its
Subsidiaries’ assets.



18.4   Power and authority       It has the corporate power to enter into,
perform and deliver, and has taken all necessary corporate action to authorise
its entry into, performance and delivery of, the Transaction Documents to which
it is a party and the transactions contemplated by those Transaction Documents.
  18.5   Group       TRC holds, directly or indirectly, 100% of the shares of
MOCE, MOCE holds, directly or indirectly, 99.93% of the shares of MOF, MOF
holds, directly or indirectly,99.99% of the shares of the Borrower and MOCE
holds, directly or indirectly 0,01% of the shares of the Borrower.

- 39 -



--------------------------------------------------------------------------------



 



18.6   Validity and admissibility in evidence       All Authorisations required
or desirable:



  18.6.1   to enable it lawfully to enter into, exercise its rights and comply
with its obligations in the Transaction Documents to which it is a party;    
18.6.2   to make the Transaction Documents to which it is a party admissible as
evidence in each relevant jurisdiction; and     18.6.3   which are required to
enable it to carry on its business as it is being carried, except to the extent
such failure to make, pay or obtain the same could not reasonably be expected to
have a Material Adverse Effect.



    have been obtained or effected and are in full force and effect.   18.7  
Governing law and enforcement



  18.7.1   The choice of French law as the governing law of the Finance
Documents (other than the U.S. Guarantees) and the choice of New York law to
governed the U.S. Guarantee will be recognised and enforced in France and in the
jurisdiction of incorporation of the Obligor, if different.     18.7.2   Any
judgment obtained in the jurisdiction of the governing law of any Finance
Document in relation to that Finance Document will be recognised and enforced in
France and in the jurisdiction of incorporation of the Obligor, if different.



18.8   Operating Agreements       The Borrower represents and warrants that the
Operating Agreements are valid and effective and have not been terminated or
amended and the monies expressed to be payable thereunder are payable in full.
No written or oral agreements exist between any persons which derogates to the
obligations of any party under the relevant Operating Agreement and there are no
circumstances which would entitle any such party to terminate an Operating
Agreement by reason of any failure to perform by the other party of its
obligations under that Operating Agreement save in the event of material breach
(inexécution fautive)   18.9   Licence       The Borrower represents and
warrants that the Licence listed in Schedule 7 (Mining Titles) are validly held
by the Borrower (or any of its Subsidiaries).

- 40 -



--------------------------------------------------------------------------------



 



18.10   Good Title to Assets and Authorisations



  18.10.1   The Borrower represents and warrants that it (or any of its
Subsidiaries) has valid, title, beneficial interest, Lease, Licence, Mining
Works Permit or other right permitting the exploration for or production of oil
and permitting it to operate and manage the Fields in the manner in which the
Fields are currently explored, operated and managed and all the terms of any
title, beneficial interest, Lease, License or Mining Works Permit or other
rights have been complied with.     18.10.2   The Borrower represents and
warrants that its titles or rights (or the titles or rights any of its
Subsidiaries) to operate the Fields are free of any Encumbrance other than the
security arising under the Security Document.     18.10.3   The Borrower
represents and warrants that it (or any of its Subsidiaries) has valid, title,
beneficial interest, Lease, Licence, Mining Works Permit or other right, free of
any Encumbrances (other than the Security and those arising from law), to all or
any of the equipment currently used for the exploration of the Fields.



18.11   Sale and Purchase Contracts       The Borrower represents and warrants
that it (or any of its Subsidiaries) is the owner of the oil at the time it is
delivered to the Purchasers under the Sale and Purchase Contracts, will be
acting as a principal under the Sale and Purchase Contracts and not as an agent
or commission agent or otherwise, and is the sole, lawful and beneficial owner
of the rights under the Sale and Purchase Contracts free from any Encumbrance.
The Sale and Purchase Contracts are in full force and effect and there are no
contracts, agreements or other arrangements in existence between the Borrower
(or any of its Subsidiaries) and the Purchasers which amend or relate to the
Sale and Purchase Contracts. The Purchasers will be notified at the time of
execution of the Master Receivables Assignment Agreement that they are
irrevocably instructed to pay all amounts due under the Sale and Purchase
Contracts exclusively to the Collection Account.   18.12   No default



  18.12.1   No Event of Default is continuing or might reasonably be expected to
result from the making of any Utilisation.     18.12.2   To the best of each
Obligor’s knowledge, no other event or circumstance is outstanding which
constitutes a default under any other agreement or instrument which is binding
on it or any of its Subsidiaries or to which its (or its Subsidiaries) assets
are subject which might have a Material Adverse Effect.



18.13   No misleading information



  18.13.1   To the best of each Obligor’s knowledge, any factual information
provided by the Obligors to the Arranger, the Technical Bank or the Agent was
true and accurate in all material respects as at the date it was provided or as
at the date at which it is stated.     18.13.2   To the best of each Obligor’s
knowledge, nothing has occurred or been omitted from the information provided to
the Arranger, the Technical Bank or the Agent and no information has been given
or withheld that results in the information provided to the

- 41 -



--------------------------------------------------------------------------------



 



      Arranger, the Technical Bank or the Agent being untrue or misleading in
any material respect.



18.14   Financial statements



  18.14.1   The Borrower’s and TRC’s Original Financial Statements were prepared
in accordance with GAAP consistently applied.     18.14.2   The Borrower’s and
TRC’s Original Financial Statements fairly represent the Borrower’s or the
Group’s, as the case may be, financial condition and operations during the
relevant financial year and the quarterly management information delivered in
accordance with Clause 19.3 (Management information) fairly represents the
financial condition of the Borrower and operations during the relevant financial
year.



18.15   Pari passu ranking       Each Obligor’s payment obligations under the
Finance Documents rank at least pari passu with the claims of all its other
unsecured and unsubordinated creditors, except for obligations mandatorily
preferred by law applying to companies generally.   18.16   No proceedings
pending or threatened       No litigation, arbitration or administrative
proceedings before any court, arbitral body or agency which, if adversely
determined, could reasonably be expected to have a Material Adverse Effect have
(to the best of its knowledge and belief) been started or (to the best of its
knowledge and belief) been threatened against any Obligor or any of its
Subsidiaries.   18.17   Strategic Stockpiling       The Borrower represents and
warrants that it (or any of its Subsidiaries) is not subject to article 2 of the
Law n° 92-1443 dated 31 December 1992 on strategic stockpiling.   18.18  
Compliance with laws       Each member of the Group, so far as it is aware, has
performed and observed all laws and regulations applicable to it, non compliance
of which could reasonably be expected to have a Material Adverse Effect.

- 42 -



--------------------------------------------------------------------------------



 



18.19   Environment and Mining Law       Each member of the Group has at all
times complied with all applicable Environmental Law and Mining Law,
non-compliance with which could reasonably be expected to have a Material
Adverse Effect and every consent, authorisation, licence or approval required
under or pursuant to any Environmental Law and Mining Law by each member of the
Group in connection with the conduct of its business and the ownership, use,
exploitation or occupation of its assets the absence or lack of which could
reasonably be expected to have a Material Adverse Effect, has been obtained and
is in full force and effect. There has been no default in the observance of the
conditions and restrictions imposed in connection with any of the same which
default could reasonably be expected to have a Material Adverse Effect, and to
the knowledge of each member of the Group, no circumstances have arisen which
would entitle any person to revoke, suspend, amend, vary, withdraw or refuse to
amend any of the same.   18.20   Taxation       To the best of its knowledge,
each Obligor’s has duly and punctually paid and discharged all Taxes imposed
upon it or its assets within the time period allowed without incurring penalties
(save to the extent that payment is being contested in good faith).   18.21  
Encumbrances       Save for Permitted Encumbrances, no Encumbrance exists over
any of the assets or rights located in France of any member of the Group.  
18.22   Security       Each Security Document creates the Security which is
expressed to be created by that Security Document, evidences the Security it is
expressed to evidence and is binding and enforceable against it and any third
party.   18.23   Solvency and insolvency proceedings       Neither the Obligors
nor any of their Subsidiaries is unable or has admitted inability to pay its
debts as they fall due or has suspended making payments on any of its debts or,
by reason of actual or anticipated financial difficulties, commenced
negotiations with one or more of its creditors with a view to rescheduling any
of its indebtedness.       Neither the Obligors nor any of their Subsidiaries is
insolvent in accordance with applicable insolvency laws.       No moratorium has
been declared in respect of any of the indebtedness of an Obligor or any of its
Subsidiaries.       None of the insolvency proceedings listed in Clause 23.7
(Insolvency proceedings) affecting the Obligors or any of their Subsidiaries has
occurred.   18.24   Material Adverse Effect       Since 31 December 2003, no
event or series of events that has or could be expected to have a Material
Adverse Effect has occurred.

- 43 -



--------------------------------------------------------------------------------



 



18.25   ERISA



  18.25.1   Each Employee Plan is in compliance in form and operation in all
material respects with ERISA and the Code and all other applicable laws and
regulations save where any failure to comply would not reasonably be expected to
have a Material Adverse Effect.     18.25.2   Each Employee Plan which is
intended to be qualified under Section 401(a) of the Code has been determined by
the IRS to be so qualified and nothing has occurred since the date of such
determination that would reasonably be expected to adversely affect such
determination.     18.25.3   There exists no Unfunded Pension Liability with
respect to any Employee Plan, except as would not reasonably be expected to have
a Material Adverse Effect.     18.25.4   Neither a U.S. Obligor nor any ERISA
Affiliate has incurred a complete or partial withdrawal from any Multiemployer
Plan, and if a U.S. Obligor and each ERISA Affiliate were to withdraw in a
complete withdrawal as of the date hereof, the aggregate withdrawal liability
that would be incurred would not reasonably be expected to have a Material
Adverse Effect.     18.25.5   There are no actions, suits or claims pending
against or involving an Employee Plan (other than routine claims for benefits)
which would reasonably be expected either singly or in the aggregate to have a
Material Adverse Effect.     18.25.6   Each U.S. Obligor and each ERISA
Affiliate have made all material contributions to or under each such Employee
Plan required by law within the applicable time limits prescribed thereby and by
the terms of such Employee Plan, or any contract or agreement requiring
contributions to an Employee Plan, save where any failure to comply would not
reasonably be expected to have a Material Adverse Effect.     18.25.7   Neither
a U.S. Obligor nor any ERISA Affiliate has ceased operations at a facility so as
to become subject to the provisions of Section 4068(a) of ERISA, withdrawn as a
substantial employer so as to become subject to the provisions of Section 4063
of ERISA or ceased making contributions to any Employee Plan subject to Section
4064(a) of ERISA to which it made contributions.     18.25.8   Neither a U.S.
Obligor nor any ERISA Affiliate has incurred or reasonably expects to incur any
liability to the PBGC save for any liability for premiums due in the ordinary
course or other liability which would not reasonably be expected to have a
Material Adverse Effect.



18.26   Federal Reserve Regulations



  18.26.1   No U.S. Obligor is engaged nor will it engage principally, or as one
of its important activities, in the business of owning or extending credit for
the purpose of “buying” or “carrying” any Margin Stock.     18.26.2   None of
the proceeds of the Loans or other extensions of credit under this Agreement
will be used, directly or indirectly, for the purpose of buying or carrying any
Margin

- 44 -



--------------------------------------------------------------------------------



 



      Stock, for the purpose of reducing or retiring any Financial Indebtedness
that was originally incurred to buy or carry any Margin Stock or for any other
purpose which might cause all or any Loans or other extensions of credit under
this Agreement to be considered a “purpose credit” within the meaning of
Regulation U or Regulation X.



18.27   Investment Companies       No U.S. Obligor is an “investment company” or
an “affiliated person” of an “investment company” as such terms are defined in
the Investment Company Act of 1940 of the United States (the “1940 Act”) or
otherwise subject to regulation under the 1940 Act or subject to regulation
under the Public Utility Holding Company Act of 1935 of the United States, the
Federal Power Act of 1935 of the United States or the 1940 Act or any United
States federal or state statute or regulation restricting or limiting its
ability to incur indebtedness.   18.28   Anti-Terrorism Laws



  18.28.1   Neither the U.S. Obligors nor, to the knowledge of the U.S.
Obligors, any of their Affiliates, are in violation of any applicable laws
relating to terrorism or money laundering (“Anti-Terrorism Laws”), including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the “Executive Order”), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.     18.28.2   Neither the U.S. Obligors nor, to the knowledge
of the U.S. Obligors, any of their Affiliates, or their respective brokers or
other agents acting or benefiting in any capacity in connection with the
Facility, are any of the following:



  (a)   a person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;     (b)   a person or entity
owned or controlled by, or acting for or on behalf of, any person or entity that
is listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order;     (c)   a person or entity with which any Lender is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism law;     (d)   a person or entity that commits, threatens or
conspires to commit or supports “terrorism” as defined in the Executive Order;
or     (e)   a person or entity that is named as a “specially designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Asset Control at its official website or
any replacement website or other replacement official publication of such list;



      (any such person or entity, a “Prohibited Person or Entity”).     18.28.3
  Neither the U.S. Obligors nor, to the knowledge of the U.S. Obligors, any of
their agents acting in any capacity in connection with the Facility and the
Finance Documents (i) conduct any business or engages in making or receiving any

- 45 -



--------------------------------------------------------------------------------



 



      contribution of funds, goods or services to or for the benefit of any
person described in clause (b) above, (ii) deal in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order, or (iii) engage in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.



19.   INFORMATION UNDERTAKINGS       The undertakings in this Clause 19 remain
in force from the date of this Agreement for so long as any amount is
outstanding under the Finance Documents or any Commitment is in force.   19.1  
Financial statements



  19.1.1   TRC shall supply to the Agent in sufficient copies for all the
Lenders:



  (a)   as soon as the same become available, but in any event within one
hundred eighty (180) days after the end of each financial year the reference
document established by TRC in accordance with securities regulations applicable
to it, or its audited consolidated financial statements for that financial year;
    (b)   as soon as the same become available, but in any event within
forty-five (45) days after the end of each financial quarter its non audited
consolidated financial statements for that financial quarter.



  19.1.2   The Borrower shall supply to the Agent in sufficient copies for all
the Lenders as soon as the same become available:



  (a)   as soon as the same become available, but in any event within one
hundred eighty (180) days after the end of each financial year the reference
document established by the Borrower in accordance with securities regulations
applicable to it, or its audited consolidated financial statements for that
financial year; and     (b)   as soon as the same become available, but in any
event within ninety (90) days after the end of each financial semester its non
audited consolidated financial statements for that financial semester.



19.2   Requirements as to financial statements



  19.2.1   Each set of financial statements delivered by an Obligor pursuant to
Clause 19.1 (Financial statements) shall be certified by the Chief Executive
Officer or the Chief Financial Officer (each having power to represent and bind
the relevant Obligor) of that Obligor as fairly representing its financial
condition as at the date on which those financial statements were drawn up.    
19.2.2   Each Obligor shall procure that each set of financial statements of
that Obligor delivered pursuant to Clause 19.1 (Financial statements) is
prepared using GAAP, accounting practices and financial reference periods
consistent with those applied in the preparation of the Original Financial
Statements unless, in relation to any set of

- 46 -



--------------------------------------------------------------------------------



 



      financial statements, it notifies the Agent that there has been a change
in GAAP, the accounting practices or reference periods and its auditors deliver
to the Agent:



  (a)   a description of any change necessary for those financial statements to
reflect the GAAP, accounting practices and reference periods upon which the
Original Financial Statements were prepared; and     (b)   sufficient
information, in form and substance as may be reasonably required by the Agent,
to enable the Lenders to determine whether Clause 20 (Financial covenants) has
been complied with and make an accurate comparison between the financial
position indicated in those financial statements and the Original Financial
Statements.

Any reference in this Agreement to those financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.



19.3   Management information       The Borrower shall supply to the Agent in
sufficient copies for all the Lenders as soon as the same become available, but
in any event within ten (10) days after the end of each Month:



  19.3.1   its Activity Report;     19.3.2   production summaries of the Fields
(containing details of the quantity of crude oil sold under the Sale and
Purchase Contracts in the relevant Month);     19.3.3   drilling and
construction summaries relating to the Fields;     19.3.4   unaudited management
accounts of the members of the Group having rights in the Fields; and     19.3.5
  any agreement or document relating to all hydrocarbon sales, including
shipping charges, bills of lading, other transport and delivery documents and
invoices in respect of the relevant quarter relating to members of the Group
having rights in the Fields when relevant;



    all the above to be in form and substance reasonably satisfactory to the
Agent.   19.4   Capital expenditure, operating expenses and partners’ budget    
  The Borrower shall promptly supply to the Agent (in sufficient copies for all
the Lenders if the Agent so requests) (a) all material agreements executed after
the date of this Agreement constituting capital expenditure (with the
corresponding “authorisations for expenditures” signed by the Borrower and its
partners, if any, in the association) or operating expenses of the Group for
works representing an amount exceeding USD 150,000 and (b) the annual budget
approved by the partners of the Borrower under the Joint Operating Agreements
and any revision made to such annual budget.   19.5   Mining Documents

- 47 -



--------------------------------------------------------------------------------



 



    The Borrower shall promptly supply to the Agent (in sufficient copies for
all the Lenders if the Agent so requests) a copy of (a) all material documents
relating to the Fields, the Licences or the Mining Works Permits, addressed by
the Borrower (or any of its Subsidiaries) or any related company to any public
authority or person acting in the name of such authority or addressed to any
person involved in any respect in the operation of the Fields, notably joint
holders of Licences and (b) all material documents relating to the Fields, the
Licences or the Mining Works Permits addressed to the Borrower (or any of its
Subsidiaries) or any related company by any public authority or person acting in
the name of such authority, or by any person involved in any respect in the
operation of the Fields, notably joint holders of Licences.   19.6  
Information: miscellaneous       The Borrower shall supply to the Agent (in
sufficient copies for all the Lenders, if the Agent so requests):



  19.6.1   promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the Group, and which might, if adversely
determined, have a Material Adverse Effect; and     19.6.2   promptly, such
further information regarding the financial condition, business, assets
(especially in relation to the assets pledged or assigned under the Security
Documents) and operations of any member of the Group as any Finance Party
(through the Agent) may reasonably request.



19.7   Notification of default



  19.7.1   Each Obligor shall notify the Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence.  
  19.7.2   Promptly upon a request by the Agent, the Borrower shall supply to
the Agent a certificate signed by a legal representative having power to
represent and bind the Borrower certifying that no Default is continuing (or if
a Default is continuing, specifying the Default and the steps, if any, being
taken to remedy it).     19.7.3   The Borrower shall notify the Agent of any
actual or, to its knowledge, threatened material breach of, or material default
under, any of the Operating Agreements by any party thereto or the intention of
any party to an Operating Agreement to terminate or repudiate in all or in part
the Operating Agreement.



19.8   New Fields       Upon obtaining any rights in a New Field, each Obligor
shall promptly inform the Agent an deliver to it any information relating to the
New Fields reasonably requested by the Agent.   19.9   ERISA-Related Information
      The Borrower shall supply to the Agent (in sufficient copies for all the
Lenders, if the Agent so requests):

- 48 -



--------------------------------------------------------------------------------



 



  19.9.1   promptly and in any event within fifteen (15) days after the U.S.
Obligor or any ERISA Affiliate files a Schedule B (or such other schedule as
contains actuarial information) to IRS Form 5500 in respect of an Employee Plan
with Unfunded Pension Liabilities, a copy of such IRS Form 5500 (including the
Schedule B); and     19.9.2   promptly and in any event within fifteen (15) days
after the U.S. Obligor or any ERISA Affiliate knows or has reason to know that
any ERISA Event which, individually or when aggregated with any other ERISA
Event, would reasonably be expected to have a Material Adverse Effect has
occurred, a written statement describing such ERISA Event and the action, if
any, which such U.S. Obligor or Affiliate proposes to take with respect to such
ERISA Event and a copy of any notice filed with the PBGC or the IRS pertaining
to such ERISA Event.



20.   FINANCIAL COVENANTS   20.1   TRC shall ensure that the following financial
ratios are complied with on each Ratio Calculation Date:



  20.1.1   the Interest Costs Ratio shall not fall below 4; and     20.1.2   the
Indebtedness Ratio shall not fall below 1;



20.2   The Borrower shall ensure that the following financial ratios are
complied with on each Ratio Calculation Date:



      20.2.1 the ALCR shall not fall below 1.25;         20.2.2 the LLCR shall
be at least equal to 1.15; and         20.2.3 the DSCR shall be at least equal
to 1.10.



20.3   Ratio Calculation Dates



  20.3.1   The Interest Costs Ratio and the Indebtedness Ratio shall be
calculated every six Months by the Agent on the basis of the audited
consolidated annual and quarterly financial statements of the Group within five
(5) Business Days of the delivery of such financial statements in accordance
with Clause 19.1 (a) and (b) (such date being a Ratio Calculation Date).    
20.3.2   The ALCR, LLCR and DSCR shall be determined on each 31 March and 30
September (or the next following Business Day of such day is not a Business Day)
(each such date being a Ratio Calculation Date). Such ratios shall be sent by
the Agent to the Lenders for approval by the Majority Lenders fifteen
(15) Business Days before such Ratio Calculation Date. If Lenders representing
more than the Majority Lenders notify in writing their disagreement with the
ratios calculated by the Agent (such notification to be received by the Agent at
least ten (10) Business Days before the relevant Ratio Calculation Determination
Date), all the Lenders shall meet in order to approve (on the basis of the
decision of the Majority Lenders), at the latest five (5) Business Days before
the relevant Ratio Calculation Date, the ALCR, LLCR and DSCR. Should the Lenders
fail to reach an agreement at the latest five (5) Business

- 49 -



--------------------------------------------------------------------------------



 



      Days before the relevant Ratio Calculation Date, the Technical Bank, after
consultation with the Borrower, shall appoint the two other Determination
Lenders at the latest three (3) Business Days before the relevant Ratio
Calculation Date. The ALCR, LLCR and DSCR shall be conclusively determined by
the Determination Lenders as being the average of the ratios proposed by the
three Determination Lenders. Such ALCR, LLCR and DSCR shall be binding on the
Borrowers and the Finance Parties.     20.3.3   The ALCR, LLCR and DSCR may be
recalculated on any other date at the request of the Agent if this request
(a) is based on a material variation in production or in the amount of the
Proved Reserves shown in the most recent Consultant Report, a substantial
adverse change in economic conditions applicable to independent producers
operating oil fields in France and/or the Borrower’s (or its Subsidiaries’)
interests in France, (b) such event is likely to affect the ability of the
Borrower to meet its payment obligations under the Facility, and (c) it is
required by a Lender to the Agent.



21.   GENERAL UNDERTAKINGS       The undertakings in this Clause 21 remain in
force from the date of this Agreement for so long as any amount is outstanding
under the Finance Documents or any Commitment is in force.   21.1  
Authorisations       Each Obligor shall promptly:



  21.1.1   obtain, comply with and do all that is necessary to maintain in full
force and effect; and     21.1.2   supply certified copies to the Agent of,



  (a)   any Authorisation required to enable it to perform its obligations under
the Transaction Documents and to ensure the legality, validity, enforceability
or admissibility in evidence in its jurisdiction of incorporation of any
Transaction Document; and     (b)   any Authorisation, licence or other right
required to enable it to carry out its business, trade and ordinary activities,
if failure to obtain, comply with and do all that is necessary to maintain in
full force and effect could reasonably be expected to have a Material Adverse
Effect.



21.2   Compliance with laws       Each Obligor shall comply (and shall makes its
best effort so that each member of the Group complies) with all regulations and
laws to which it is subject, if failure to do so could reasonably be expected to
have a Material Adverse Effect.

- 50 -



--------------------------------------------------------------------------------



 



21.3   Environment and Mining Law       Each Obligor shall comply (and shall
make its best effort so that each member of the Group complies) with all
applicable Environmental Laws and Mining Laws, non-compliance, with which could
reasonably be expected to have a Material Adverse Effect, and every consent,
authorisation, licence or approval required under or pursuant to any
Environmental Law and Mining Law by each member of the Group in connection with
the conduct of its business and the ownership, use, exploitation or occupation
of its assets, the absence or lack of which could reasonably be expected to have
a Material Adverse Effect, shall be obtained and maintained in full force and
effect.   21.4   Payment of Taxes       Each Obligor shall pay and discharge all
Taxes and governmental charges payable by or assessed upon it prior to the date
on which the same become overdue unless, and only to the extent that, such Taxes
and charges are contested in good faith by appropriate proceedings, pending
determination of which payment may lawfully be withheld, and adequate provisions
are constituted with respect to any such Taxes or charges in accordance with
GAAP.   21.5   Financial Indebtedness and guarantees



  21.5.1   The Borrower and MOF shall not incur any new Financial Indebtedness
after the date of this Agreement other than Permitted Financial Indebtedness or
save if such new Financial Indebtedness is fully subordinated to the Facility
and if its main terms have been fully disclosed to the Agent no later than ten
(10) Business Days before the date on which it is incurred.     21.5.2   TRC
shall not incur any new Financial Indebtedness after the date of this Agreement
other than Permitted Financial Indebtedness or save if its main terms have been
fully disclosed to the Agent no later than ten (10) Business Days before the
date on which it is incurred and if TRC complies with its obligations under
paragraph 20.1.     21.5.3   The Borrower and MOF shall not grant, without the
prior consent of the Agent, any guarantee or indemnity (caution, aval ou
garanties), except (i) guarantees for the obligations of its Subsidiaries to the
extent such guarantees are granted in connection with the core business of such
Subsidiary, and (ii) guarantees granted in connection with their core business
for a maximum aggregate amount of USD 500,000.



21.6   Loans and dividends



  21.6.1   The Borrower shall not extend any loans other than loans authorised
as Permitted Financial Indebtedness provided they are made within the interest
of the Borrower.     21.6.2   MOF shall not extend any loans, save for loans to
the Borrower provided that such loans shall be fully subordinated to the
Facility and that their main terms shall be fully disclosed to the Agent no
later than five (5) Business Days before the date on which they are incurred.

- 51 -



--------------------------------------------------------------------------------



 



  21.6.3   TRC shall not extend any loans save if the main terms of such loans
have been fully disclosed to the Agent no later than ten (10) Business Days
before the date on which they are incurred.     21.6.4   TRC shall not
distribute preferred stock dividends to its shareholders for an amount in
aggregate in excess of USD 720,000 for the year 2004 and USD 360,000 for the
years thereafter, without prior consent of the Agent.     21.6.5   TRC shall not
distribute common stock dividends to its shareholders for an amount in excess of
an amount in aggregate equal to 25% of its Net Profits less the amounts referred
to in paragraph 21.6.4 above.



21.7   Negative pledge



  21.7.1   MOF and the Borrower shall not (and shall ensure that none of their
Subsidiaries) create or permit to subsist any Encumbrance in respect of
Financial Indebtedness.     21.7.2   The Borrower shall not (and shall ensure
that none of its Subsidiaries will) create or permit to subsist any Encumbrance
over any rights arising of the Operating Agreements.     21.7.3   The Borrower
shall not (and shall ensure that no other member of the Group will):



  (a)   sell, transfer or otherwise dispose of any of its rights arising of the
Operating Agreements on terms whereby they are or may be leased to or
re-acquired by the Borrower or any other member of the Group;     (b)   sell,
transfer or otherwise dispose of any of its receivables relating to any rights
arising of the Operating Agreements on recourse terms;     (c)   enter into any
other preferential arrangement having a similar effect;



      in circumstances where the arrangement or transaction is entered into
primarily as a method of raising Financial Indebtedness or of financing the
acquisition of an asset.     21.7.4   Paragraphs 21.7.1, 21.7.2 and 21.7.3 above
do not apply to:



  (a)   any lien arising by operation of law and in the ordinary course of
trading in respect of any obligation which is less than thirty (30) days overdue
or which is being contested in good faith and by appropriate means;     (b)  
any right of set-off arising by operation of law;     (c)   any Encumbrance
arising out of retention of title provisions in a supplier’s standard conditions
of supply in respect of goods acquired by a member of the Group in the ordinary
course of trading;     (d)   any Security entered into pursuant to any Finance
Document;     (e)   any Encumbrance over or affecting any asset acquired by a
member of the Group after the date of this Agreement if:

- 52 -



--------------------------------------------------------------------------------



 



  (i)   the Encumbrance was not created in contemplation of the acquisition of
that asset by a member of the Group;     (ii)   the principal amount secured has
not been increased in contemplation of, or since the acquisition of that asset
by a member of the Group; and     (iii)   the Encumbrance is removed or
discharged within 2 months of the date of acquisition of such asset;



  (f)   any Encumbrance over or affecting any asset of any company which becomes
a member of the Group after the date of this Agreement, where the Encumbrance is
created prior to the date on which that company becomes a member of the Group,
if:



  (i)   the Encumbrance was not created in contemplation of the acquisition of
that company;     (ii)   the principal amount secured has not increased in
contemplation of or since the acquisition of that company; and     (iii)   the
Encumbrance is removed or discharged within 2 months of that company becoming a
member of the Group;



  (g)   any Encumbrance securing indebtedness the principal amount of which
(when aggregated with the principal amount of any other indebtedness which has
the benefit of Encumbrance given by any member of the Group other than any
permitted under paragraph (a) above (f)) does not exceed USD 500,000.



21.8   Disposals       The Borrower shall not (and shall ensure that none of its
Subsidiaries will) enter into a single transaction or a series of transactions
(whether related or not) and whether voluntary or involuntary to sell, lease,
transfer or otherwise dispose of:



  21.8.1   any asset relating to the development, exploitation or management of
the Fields or any hydrocarbon producing asset relating to the Fields each having
a value exceeding USD 100,000, without the prior written consent of the Agent;  
  21.8.2   any other interest or asset, if such event could reasonably be
expected to have a Material Adverse Effect, without prior written information
made to the Agent.



21.9   Merger       No Obligor shall enter into any amalgamation, merger or
corporate reconstruction with entities other than members of the Group without
the prior written agreement of the Agent.   21.10   Change of business      
Each Obligor shall make its best effort to procure that no substantial change is
made to the general nature of the business of each Obligor or the Group from
that carried on as at the date of this Agreement that could reasonably be
expected to have a Material Adverse Effect and the

- 53 -



--------------------------------------------------------------------------------



 



    operation of hydrocarbon fields remains the core activity of the Borrower
and the other members of the Group.   21.11   Insurance



  21.11.1   The Borrower (and its Subsidiaries) shall maintain insurances on and
in relation to its business, assets, production in the Fields with reputable
underwriters or insurance companies against those risks, for the amounts and to
the extent as is usual for companies carrying on substantially the same business
or owning the same assets as the Borrower, and especially the Insurance Policy.
    21.11.2   The Borrower (and its Subsidiaries) shall ensure that the
Insurance Proceeds under the Insurance Policy remain assigned to the Finance
Parties and that the insurance companies or brokers have been notified the
irrevocable instruction to pay all Insurance Proceeds into the Collection
Account.



21.12   Change in constitutive documents and corporate status       No Obligor
shall change its corporate status from that existing at the date of this
Agreement and shall not amend its constitutive documents nor substantial terms
if such change or amendment could reasonably be expected to have a Material
Adverse Effect without the prior written consent of the Agent.   21.13  
Consultant Report       The Borrower shall ensure that, save for the first
Consultant Report, a Consultant Report is delivered to the Technical Bank thirty
(30) Business Days before each Borrowing Base Determination Date or more
frequently if the Agent so requires.   21.14   Access       Each Obligor shall
permit the Agent, the Technical Bank and any person (being an accountant,
auditor, solicitor, valuer or other professional adviser of the Agent and/or the
Technical Bank) authorised by the Agent and the Technical Bank to have, at all
reasonable times during normal business hours and on reasonable notice, access
to the property, premises and accounting books and records of any member of the
Group and to the officers of any member of the Group, provided such is necessary
in order to ensure the proper execution of this Agreement or is considered
necessary by the Agent acting reasonably.   21.15   No Amendments to Sale and
Purchase Contracts       The Borrower (and its Subsidiaries) shall not, without
the prior consent of the Agent, permit or suffer to occur any alteration or
waiver of, amendment to or departure from the terms of any Sale and Purchase
Contracts or avoid, release, rescind, terminate or otherwise cancel in whole or
in part (or agree to any of the foregoing or acquiesce in any of the foregoing)
any Sale and Purchase Contract provided that the Borrower (and its Subsidiaries)
shall be permitted to agree to minor alterations to the terms of any Sale and
Purchase Contracts if the same is required for operational purposes and does not
adversely affect any right of the Finance Parties thereunder.

- 54 -



--------------------------------------------------------------------------------



 



21.16   No modification to Operating Agreements



  21.16.1   The Borrower (and its Subsidiaries) shall not without the prior
written consent of the Agent initiate or consent to a modification or
termination of any of the Operating Agreements (other than the Sale and Purchase
Contracts), and shall ensure that no Operating Agreement (other than the Sale
and Purchase Contracts) will be amended or terminated without the prior consent
of the Agent, not to be unreasonably withheld.     21.16.2   The Borrower (and
its Subsidiaries) shall not initiate or consent to a modification of the
structure of ownership of the Licences, Leases, as the case may be, and Mining
Works Permit and other interests relating to the Fields, without the prior
consent of the Agent, not to be unreasonably withheld.



21.17   Compliance with Operating Agreements       The Borrower (and its
Subsidiaries) will duly observe and perform all the covenants, obligations and
conditions which are required to be observed and performed by it under the
Operating Agreements to which it is party.   21.18   Sale and Purchase Contracts



  21.18.1   The Borrower (and its Subsidiaries) shall ensure that the Sale and
Purchase Contracts providing for the sale of 100% of the Fields production
attributable to the Borrower (and its Subsidiaries) are in force at all times
during the term of the Facility (such contract to be for a duration equal to the
term of the Facility and subject to a prior notice of termination of at least
ninety (90) days) and provide for payments in EUR or in USD to the Collection
Account.     21.18.2   Promptly upon, and in any event within two (2) Business
Days of receipt by the Borrower (or its Subsidiaries) thereof, the Borrower (or
its Subsidiaries) shall provide the Agent with copies of all documents and
communications given by any Purchaser to the Borrower (or its Subsidiaries) in
respect of any Sale and Purchase Contracts which might reasonably be considered
by the Agent to be material to the assessment of the risk of non-performance by
the Borrower (or its Subsidiaries) and a Purchaser of any of their respective
obligations under the Sale and Purchase Contracts (or any of them) and any court
proceedings or arbitral tribunal constituted under or in relation to the Sale
and Purchase Contracts (or any of them) (as well as the proceedings of such
tribunal).     21.18.3   Promptly, and in all cases not less than two
(2) Business Days after becoming aware thereof, the Borrower (and its
Subsidiaries) shall inform the Agent of any material default or delay of
performance by a Purchaser under the Sale and Purchase Contracts and deliver to
the Agent a copy of any notices or advice issued by any such party with respect
to any circumstance which could have the effect of delaying the delivery of or
payment for hydrocarbons.     21.18.4   The Borrower (and its Subsidiaries)
shall at all times comply with all and any of its obligations under each of the
Sale and Purchase Contracts.     21.18.5   Promptly upon the execution by
Borrower (or its Subsidiaries) of a new Sale and Purchase Contract or of a
renewal thereof, the Borrower shall provide the Agent with a

- 55 -



--------------------------------------------------------------------------------



 



      certified copy of such Sale and Purchase Contract and shall promptly carry
out all perfection formalities to ensure that the rights of the Borrower (or of
its Subsidiaries) under such Sale and Purchase Contract are assigned to the
Lender and that the relevant Purchaser is instructed to pay all sums due under
such Sale and Purchase Contract to be Collection Account.



21.19   Payments under Sale and Purchase Contracts       The Borrower (and its
Subsidiaries) shall ensure that (i) all invoices, statements and other payment
instructions delivered by the Borrower (or its Subsidiaries) under the Sale and
Purchase Contracts shall contain a provision directing that all payments shall
and may only be made by direct deposit and transfer into the Collection Account
and (ii) all the rights of by the Borrower (or its Subsidiaries) to receive
payments under any of the Sale and Purchase Contracts remain assigned to the
Agent (acting on behalf of the Lenders).   21.20   Joint Venture Partners      
No Obligor shall make any financial commitments to joint venture partners
without the prior consent of the Agent, if such commitments, if not met, would
be likely to affect the rights of the Borrower (or its Subsidiaries) on the
Fields.   21.21   Nomination of the operator of the Joint Operating Agreements  
    In the event that an Event of Default has occurred and is continuing and the
Agent (acting reasonably) considers that such Default derives from the
operatorship of the Fields, the Borrower (or its Subsidiaries) undertakes to
appoint without delay, at the request of the Agent and subject to the relevant
administrative authorisations and to approval of the other members as provided
for in the relevant Joint Operating Agreement, a deputy operator agreed in
writing by the Lenders in order to perform the Joint Operating Agreements
relating to the Fields in lieu of the Borrower (or its Subsidiaries).   21.22  
Hedge Agreements



  21.22.1   The Borrower (and its Subsidiaries) shall, immediately upon entering
into any Hedge Agreement, notify the Agent of the same and provide a copy of
such Hedge Agreement to the Agent.     21.22.2   The Borrower (and its
Subsidiaries) shall (and undertakes to procure that the other members of the
Group shall):



  (a)   not enter into any Hedge Agreement other than (i) those related to
Petroleum which are entered into in the course of its normal treasury
management, (ii) those related to interest rate or currency exposure which are
entered into in the course of its normal treasury management and (iii) those
that are in terms satisfactory to the Agent acting reasonably;     (b)   not
enter into any Hedge Agreement unless the counterparty to such agreement is a
Hedge Provider;

- 56 -



--------------------------------------------------------------------------------



 



  (c)   not enter into any Hedge Agreement providing for hedge or swap of
Petroleum the aggregate amount of which exceeds 90% of the Borrower (and its
Subsidiaries) estimated monthly production of crude oil from the PDP Reserves as
from the date of any such Hedge Agreement until the maturity of such Hedge
Agreement;     (d)   not enter into any Hedge Agreement which provides for a
right for the Hedge Provider to set-off or net-off amounts due to or from such
Hedge Provider under such agreement against amounts due to or from it under any
other agreement;     (e)   not enter into any Hedge Agreement which entitles the
counterparty thereto to terminate or close out such agreement upon any relevant
financial indebtedness (other than financial indebtedness under such Hedge
Agreement itself) becoming capable of being terminated or being called due and
payable prior to its original maturity date (as distinct from actually being so
terminated or called due and payable); and     (f)   if at any time the yearly
average forward curve for Brent future (as determined by the London
International Petroleum Exchange (“IPE”) falls below (i) 28 USD per barrel for
the year 2005, (ii) 26 USD per barrel for the year 2006 and (iii) 25 USD per
barrel for the years thereafter, the Borrower shall promptly enter into and
maintain at any time thereafter Hedge Agreements (complying with requirements
provided in paragraphs (b) to (e) above) in relation to Petroleum covering in
aggregate at least 60% of the Borrower (and its Subsidiaries) estimated monthly
production of crude oil from the PDP Reserves during the next 12 months as
determined by the Technical Bank on each Borrowing Base Determination Date. Such
Hedge Agreements will maintain the Borrowing Base and shall be in terms
reasonably satisfactory to the Agent.



21.23   Collection Account       The Borrower undertakes to operate the
Collection Account in accordance with the provisions of this Agreement and the
Pledge over Account Agreement.   21.24   New Fields       Upon obtaining any
Licence, Lease, Mining Works Permit or other rights in a New Field, the Borrower
(and its Subsidiaries) shall, or shall procure, that any security interest
requested by the Agent, is promptly granted in favour of the Finance Parties in
form and substance reasonably satisfactory to the Agent.   21.25   Further
documents       Each Obligor shall, at the request of the Agent, take or procure
that all such actions are taken and execute or procure the execution of all such
documents as are, in the reasonably opinion of the Agent, necessary to ensure
that the Finance Parties preserve and benefit from all their rights under the
Finance Documents.   21.26   Federal Reserve Regulations

- 57 -



--------------------------------------------------------------------------------



 



    Each of the U.S. Obligors will guarantee the Facility without violating
Regulations T, U and X.   21.27   Compliance with ERISA



  21.27.1   No U.S. Obligor shall, or permit any of its ERISA Affiliates to,
(i) allow any Employee Plan with respect to which a U.S. Obligor or any of its
ERISA Affiliates may have any liability to terminate, (ii) withdraw from any
Employee Plan or Multiemployer Plan, (iii) allow any ERISA Event to occur with
respect to any Employee Plan, or (iv) allow any Accumulated Funding Deficiency
(as defined in Section 302 of ERISA and Section 412 of the Code) to exist
involving any of its Employee Plans; to the extent that any of the events
described in (i), (ii), (iii) or (iv), singly or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.     21.27.2   No U.S.
Obligor shall allow, or permit any of its ERISA Affiliates to allow, an
aggregate amount of Unfunded Pension Liability among all Employee Plans (taking
into account only Employee Plans with positive Unfunded Pension Liability) or
any potential withdrawal liability under Section 4201 of ERISA, if the Borrower
and its ERISA Affiliates were to completely or partially withdraw from all
Multiemployer Plans, to the extent as would reasonably be expected to have a
Material Adverse Effect.     21.27.3   No U.S. Obligor shall fail, or permit any
of its ERISA Affiliates to fail, to comply in any material respect with ERISA or
the related provisions of the Code, if any such non-compliance, singly or in the
aggregate, would be reasonably be expected to have a Material Adverse Effect.



21.28   Compliance with 1940 Act       No U.S. Obligor shall (and the Borrower
shall ensure that no other member of the Group will) become an “investment
company,” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company,” as such terms are defined in the 1940 Act. Neither
the making of any Loan, nor the guarantee of any Loan by any U.S. Obligor, nor
the consummation of the other transactions contemplated by this agreement will
violate any provision of the 1940 Act or any rule, regulation or order of the
SEC thereunder.   21.29   Anti-Terrorism Law       No U.S. Obligor shall
(i) conduct any business or engage in making or receiving any contribution of
funds, goods or services to or for the benefit of any Prohibited Person,
(ii) deal in, or otherwise engage in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order or any other
Anti-Terrorism Law, or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purposes of evading or avoiding, or attempts
to violate, any of the prohibitions set forth in any Anti-Terrorism Law (and
each U.S. Obligor shall deliver to the Agent any certificate or other evidence
requested from time to time by the Agent in its reasonable discretion,
confirming such U.S. Obligor’s compliance with this Clause 21.29).

- 58 -



--------------------------------------------------------------------------------



 



21.30   Embargoed Person       At all times through the Final Maturity Date no
U.S. Obligor will cause or permit that (a) any of the funds or properties of the
U.S. Obligor that are used directly to pay the U.S. Guarantees to constitute
property of, or be beneficially owned directly or indirectly by any person
subject to sanctions or trade restrictions under United States law that is
identified on the “List of Specially Designated Nationals and Blocked Persons”
maintained by the Office of Foreign Assets Control (OFAC) of the U.S. Department
of the Treasury and/or, to the knowledge of a U.S. Obligor, any other similar
list maintained by OFAC pursuant to any authorising statute or Executive Order
or regulation promulgated thereunder (an “Embargoed Person”) or (b) any
Embargoed Person to have a direct or indirect interest, of any nature whatsoever
in a U.S. Obligor, with the result that either the investment in the U.S.
Obligor (whether directly or indirectly) is a violation of law by such U.S.
Obligor, which violation of law would result in a Material Adverse Effect or the
Finance Documents are in violation of law.   21.31   Anti-Money Laundering      
At all times until the Final Maturity Date, to the best knowledge of each U.S.
Obligor (based upon reasonable inquiry by each U.S. Obligor), none of the funds
of the U.S. Obligor that are used to pay the U.S. Guarantees shall be derived
from any unlawful activity.   22.   GUARANTEE   22.1   Guarantee       In
consideration of the Finance Parties entering into this Agreement, the Guarantor
irrevocably and unconditionally and jointly and severally:



  22.1.1   guarantees in accordance with articles 2011 et seq. of the French
Code civil and the terms of this Clause 22 (Guarantee) (as a caution solidaire)
to each Finance Party punctual performance by the Borrower of all its payment
obligations under the Finance Documents including all interest accruing thereon
and all fees, penalties, costs, expenses, taxes and all other amounts incurred
in connection therewith (the “Guaranteed Obligations”); and     22.1.2  
undertakes with each Finance Party that if and whenever the Borrower fails to
pay any amount due under or in connection with the Guaranteed Obligations on its
due date (whether at stated maturity, by acceleration or at any other date) it
will, acting as a caution solidaire, immediately pay that amount to the Security
Agent for the account of the Finance Parties.



22.2   Further guarantee provisions       The obligations of the under Clause
22.1 (Guarantee):



  22.2.1   will remain in full force and effect until the date on which all
amounts which may be or become due by the Borrower under or in connection with
any Finance Document have been irrevocably paid in full;     22.2.2   are in
addition to and are not in any way prejudiced by any other security now or
subsequently held by any Finance Party; and

- 59 -



--------------------------------------------------------------------------------



 



  22.2.3   will not be affected by any renewal or amendment of the Guaranteed
Obligations.



22.3   Waivers       The Guarantor irrevocably and expressly:



  22.3.1   waives any rights under article 2021 of the French Code civil
(bénéfice de discussion); by waiving its rights under article 2021 of the French
Code civil (bénéfice de discussion), the Guarantor accepts and agrees that the
Finance Parties may claim from it payment under Clause 22.1 (Guarantee) without
first requiring the Finance Parties to proceed against or enforce any other
rights or security or claim payment from the Borrower;     22.3.2   waives any
rights under article 2026 of the French Code civil (bénéfice de division); by
waiving its rights under article 2026 of the French Code civil (bénéfice de
division), the Guarantor accepts and agrees that the Finance Parties may claim
payment from it under Clause 22.1 (Guarantee) of all the Guaranteed Obligations
due and remaining unpaid by the Borrower even if payment of the same amount is
guaranteed by other guarantors;     22.3.3   waives any rights of recourse prior
to payment (recours avant paiement) against the Borrower under article 2032 of
the French Code civil; and     22.3.4   waives any rights under article 2039 of
the French Code civil to take any action against the Borrower in the event of
any extension of the final repayment date of the Guaranteed Obligations or any
other date for payment of any amount due, owing or payable to any Finance Party
under any Guaranteed Obligation, even if decided without the consent of the
Guarantor, agrees that the guarantee will remain in full force and effect
notwithstanding such extension and acknowledges that it will remain bound by the
original maturity date of the Guaranteed Obligations.



22.4   No subrogation



  22.4.1   Until all amounts which may be or become payable by the Borrower
under or in connection with any of the Guaranteed Obligations have been
irrevocably paid in full, the Guarantor irrevocably and expressly undertakes not
to exercise any rights which it may have (including its rights under article
2028 or under article 2033 of the French Code civil):



  (a)   to be subrogated to or otherwise share in any security or monies held,
received or receivable by any Finance Party or to claim any right of
contribution in relation to any payment made by the Guarantor under its
guarantee;     (b)   to enforce any of its rights of subrogation and indemnity
against the Borrower or any other guarantor or person.



  22.4.2   The Guarantor agrees that, to the extent that the agreement to
withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth in paragraph 22.4.1 above of this
Clause 22.4 is found by any court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation,

- 60 -



--------------------------------------------------------------------------------



 



      reimbursement, indemnification which the Guarantor may have against the
Borrower or under any security, and any rights of contribution which the
Guarantor may have against the Borrower shall be junior and subordinate to:



  (a)   any rights any Finance Party may have against the Borrower;     (b)  
all right, title and interest which any Finance Party may have in any such
security; and     (c)   any right which any Finance Party may have against the
Borrower to use, sell or dispose of any item of security as it sees fit without
regard to any subrogation rights which the Guarantor may have and, upon such
disposal or sale, any rights of subrogation which the Guarantor may have had
shall terminate.



  22.4.3   If any amount is paid to the Guarantor on account of any such
subrogation, reimbursement or indemnification rights at any time when all
relevant Guaranteed Obligations have not been paid in full, those amounts shall
be held for the benefit of the Finance Parties and shall forthwith be paid over
to the Finance Parties to be credited and applied against such Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms of this
guarantee.



22.5   No security       The Guarantor expressly agrees and accepts that, until
all amounts which may be or become due by the Borrower under or in connection
with any Guaranteed Obligation have been irrevocably paid in full, it shall not
take or accept any security interest of whatever nature on the assets of the
Borrower.   22.6   No benefit of payment deferrals       The Guarantor expressly
agrees and accepts that it shall not invoke against any Finance Party the
benefit of any payment deferral or payment reduction that the Borrower could
obtain pursuant to a judgment inter alia under article 1244-1 of the French Code
civil or Title II of Book Sixth of the French Code de commerce, even with the
consent of the Finance Parties.   22.7   Continuing guarantee



  22.7.1   The Guarantor expressly agrees and accepts that its obligations under
this Guarantee are and will remain in full force and effect, notwithstanding
(i) any moratorium, insolvency or liquidation proceedings (including any
redressement judiciaire or liquidation judiciaire) or any analogous proceedings
concerning the Borrower and any Obligor, (ii) any change in or suspension or
termination of the de facto or de jure links or relationships which exist or may
exist between itself and the Borrower and any Obligor, (iii) any change in its
legal form or in the legal form of the Borrower, an Obligor and/or any Finance
Party, or (iv) any merger or corporate reconstruction of the Guarantor, the
Borrower, an Obligor and/or any Finance Party with any other person. In
particular, the Guarantee under Clause 22 (Guarantee) shall remain in full force
and effect notwithstanding any merger (fusion), demerger (scission) or partial
contribution of assets (apport partiel d’actifs) concerning the Guarantor, the
Borrower,

- 61 -



--------------------------------------------------------------------------------



 



      an Obligor and/or any Finance Party and in any such event any such
guarantee shall continue to cover all relevant Guaranteed Obligations including
those due under debts created under the Finance Documents after any such
reorganisation events.     22.7.2   The Guarantor:



  (a)   expressly represents and warrants that it is fully aware of the
business, financial condition and affairs of the Borrower;     (b)   expressly
represents and warrants it has made, and expressly accepts and agrees that it
will continue to make, its own personal and independent appraisal of all risks
arising under or in connection with the Finance Documents (including the legal
situation, the state of the business, financial condition and affairs of the
Borrower and the nature and extent of any recourse against any party or its
assets) and its obligations under its guarantee;     (c)   expressly represents
and warrants that it has not relied on any information supplied to it by any
Finance Party in connection with any Finance Document in this regard;     (d)  
acknowledges that neither the legal situation, the business, financial
conditions and affairs of the Borrower nor any other guarantee granted as
security for the Guaranteed Obligations is a determining condition of the issue
of the Guarantee; and     (e)   expressly accepts and agrees that, except to the
extent provided for by article L. 313-22 of the French Code monétaire et
financier relating to the annual information of guarantors, no Finance Party
shall have any obligation to inform it as to (1) the legal situation, the state
of the business, financial condition and affairs of the Borrower or (2) any
extension of the final repayment date of any Guaranteed Obligations or any other
date for payment of any amount due, owing or payable to any Finance Party under
any Finance Document or any payment deferral thereunder or any renewal thereof
or any default thereon.



23.   EVENTS OF DEFAULT       Each of the events or circumstances set out in
Clause 23 (Events of Default) is an Event of Default.   23.1   Non-payment      
An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place and in the currency in which it is expressed to be payable
unless:



  23.1.1   with respect to a Borrowing Base Deficiency, payment is made within
sixty (60) days after the Borrowing Base Deficiency has occurred; and     23.1.2
  with respect to any other payment obligation, the failure to pay is caused by
administrative or technical error and payment is made within three (3) Business
Days of its due date.

- 62 -



--------------------------------------------------------------------------------



 



23.2   Financial covenants



  23.2.1   Any requirement of Clause 20.1 is not satisfied and is not remedied
within thirty (30) Business Days.     23.2.2   Any requirement of Clause 20.2 is
not satisfied and is not remedied within fifteen (15) Business Days.



23.3   Other obligations       An Obligor does not comply with any provision of
the Finance Documents (other than those referred to in Clause 23.1 (Non-payment)
and Clause 23.2 (Financial covenants)), and such is not remedied within ten
(10) Business Days following such non-compliance if such event is capable of
remedy.   23.4   Misrepresentation       Any representation or statement made or
deemed to be made by an Obligor in the Finance Documents or any other document
delivered by or on behalf of an Obligor under or in connection with any Finance
Document is or proves to have been incorrect or misleading in any material
respect when made or deemed to be made and remains inaccurate for a period of
ten (10) days after the relevant Obligor has become aware of the said inaccuracy
if such event is capable of remedy.   23.5   Cross default



  23.5.1   Any Financial Indebtedness of any member of the Group is not paid
when due nor within any originally applicable grace period.     23.5.2   Any
Financial Indebtedness of any member of the Group is declared to be or otherwise
becomes due and payable prior to its specified maturity as a result of an event
of default (however described).     23.5.3   Any commitment for any Financial
Indebtedness of any member of the Group is cancelled or suspended by a creditor
of any member of the Group as a result of an event of default (however
described).     23.5.4   Any creditor of any member of the Group becomes
entitled to declare any Financial Indebtedness of any member of the Group due
and payable prior to its specified maturity as a result of an event of default
(however described).     23.5.5   No Event of Default will occur under this
Clause 23.5 if (i) the aggregate amount of Financial Indebtedness or commitment
for Financial Indebtedness falling within paragraphs 23.5.1 to 23.5.3 above for
(x) the Borrower is less than USD 1,000,000 (or its equivalent in any other
currency) or (y) the Group is less than USD 2,000,000 (or its equivalent in any
other currency), or (ii) the anticipated termination of such Financial
Indebtedness is contested in good faith by the relevant member of the Group
before the competent jurisdiction (such contestation not to be abusive and to be
justified to the Agent by all relevant documents), unless the Financial
Indebtedness

- 63 -



--------------------------------------------------------------------------------



 



      concerned is due to a Lender, in which case an Event of Default will occur
immediately.



23.6   Insolvency



  23.6.1   A member of the Group is unable or admits inability pursuant to any
insolvency proceedings to pay its debts as they fall due, suspends making
payments on any of its debts or, by reason of actual or anticipated financial
difficulties, commences negotiations with one or more of its creditors with a
view to rescheduling any of its indebtedness.     23.6.2   An Obligor or any
member of the Group is in a state of cessation des paiements or becomes
insolvent for the purpose of any applicable insolvency law.     23.6.3   A
moratorium is declared in respect of any indebtedness of any member of the Group
provided that such would have a Material Adverse Effect.



23.7   Insolvency proceedings



  23.7.1   Any corporate action, legal proceedings or other procedure or step is
taken in relation to:



  (a)   the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any member of the Group;    
(b)   a composition, assignment or arrangement with any creditor of any member
of the Group;     (c)   the appointment of a liquidator, receiver,
administrator, administrative receiver, compulsory manager or other similar
officer in respect of any member of the Group or any of its assets;     (d)  
enforcement of any Encumbrance over any assets of any member of the Group,
exceeding in aggregate USD 500,000.



  23.7.2   An Obligor or any member of the Group commences proceedings for
règlement amiable in accordance with articles L.611-3 to L.611-6 of the French
Code de Commerce or any other relevant regulation.     23.7.3   A judgement for
redressement judiciaire, cession totale de l’entreprise or liquidation
judiciaire is entered in relation to an Obligor or any member of the Group under
articles L.620-1 to L.628-3 of the French Code de Commerce or any other relevant
regulation.



23.8   Creditors’ process       Any enforcement proceedings, or any
expropriation, attachment, sequestration, distress or execution affects any
asset or assets of a member of the Group.

- 64 -



--------------------------------------------------------------------------------



 



23.9   Delisting       All or part of the shares of TRC cease to be listed on
the Nasdaq unless such shares are listed on the New York Stock Exchange or the
American Stock Exchange instead of the Nasdaq.   23.10   Material Adverse Effect
      Any event or series of events occur which, in the reasonable opinion of
the Lenders, has or could be expected to have a Material Adverse Effect.   23.11
  Operating Agreements       Any of the Operating Agreements is terminated,
repudiated or amended without the prior consent of the Agent, or any party to an
Operating Agreement is in breach of a material provision of an Operating
Agreement and such breach, provided that it could not be expected to have a
Material Adverse Effect, has not been remedied within ten (10) days and is
capable of remedy.   23.12   Consultant Report       The latest Consultant
Report delivered to the Agent evidences that it is unlikely that the Borrower
will be able to repay the Outstanding Amount in full on the Final Maturity Date
and no satisfactory alternative comfort is, in the opinion of the Agent (acting
on the instructions of all the Lenders), provided to the Lenders within thirty
(30) Business Days of the date of such Consultant Report.   23.13   Cessation of
business       An Obligor shall suspend, cease or threaten to suspend or cease
to carry on all or a substantial part of its business where such event could
reasonably be expected to have a Material Adverse Effect.   23.14   Security



  23.14.1   An Obligor fails duly to perform or comply with any of the
obligations assumed by it in the Security Documents.     23.14.2   At any time
any of the Security is or becomes unlawful or is not, or ceases to be legal,
valid, binding or enforceable or otherwise ceases to be effective.



23.15   Licences



  23.15.1   A Licence, Lease or Mining Works Permit held or jointly held by the
Borrower (or its Subsidiaries) ceases to be held by the Borrower (or its
Subsidiaries), for any reason, including withdrawal of the Licence, Lease or
Mining Works Permit by the relevant public authority or renunciation of the
Lease, Licence or Mining Works Permit by the Borrower (or its Subsidiaries).    
23.15.2   Oil reserve is found following the exploration activities in the area
relating to an exploration Licence (permis exclusif de recherche) listed in
Schedule 7 (Mining Titles) and the Borrower (or its Subsidiaries) fails to
promptly apply for a concession right (concession) relating to that area and/or
fails to obtain the granting of a concession

- 65 -



--------------------------------------------------------------------------------



 



      (concession) for the exploitation of such field within the usual time
frame for obtaining such concession right (concession).     23.15.3   For the
avoidance of doubt, no Event of Default will occur in the case of the expiry an
exploration Licence (permis exclusif de recherche) listed in Schedule 7 (Mining
Titles) at its normal date of expiry, such as provided in the documents awarding
that Licence.



23.16   Expropriation       Any material assets of an Obligor are compulsorily
purchased or expropriated or the applicable governmental authority makes an
order for the compulsory purchase or expropriation of the same and such would
reasonably be expected to have a Material Adverse Effect.   23.17   State of
crisis       Any applicable governmental authority takes restrictive provisions
on the import or export of Petroleum in accordance with article 11 of the Law n°
92-1443 dated 31 December 1992 or takes measures relating to energy savings in
accordance with law n° 74-908 dated 29 October 1974 where such event could be
expected to have a Material Adverse Effect, and such would reasonably be
expected to have a Material Adverse Effect.   23.18   Sale and Purchase
Contracts       At any time, any Sale and Purchase Contract ceases to be in full
force and effect or a Purchaser does not pay any receivables due and payable
thereunder into the Collection Account or otherwise in accordance with the
instructions of the Agent.   23.19   Acceleration       On and at any time after
the occurrence of an Event of Default which is continuing and which is not
remedied within five (5) Business Days as from the date of occurrence of that
Event of Default and for the Borrowing Base Deficiency as stated in Clause 6.3
(Borrowing Base Deficiency), the Agent may without mise en demeure or any other
judicial or extra judicial step, and shall if so directed by the Majority
Lenders, by notice to the Borrower but subject to the mandatory provisions of
articles L.620-1 to L.628-3 of the French Code de Commerce:



  23.19.1   cancel the Total Commitments whereupon they shall immediately be
cancelled; and/or     23.19.2   declare that all or part of the Loans, together
with accrued interest, and all other amounts accrued or outstanding under the
Finance Documents be immediately due and payable, whereupon they shall become
immediately due and payable; and/or     23.19.3   exercise all or any of its
rights under this Agreement, or the Security Documents.



24.   COLLECTION ACCOUNT   24.1   Payments on the Collection Account       For
so long as all obligations of the Obligors under the Finance Documents have not
been discharged in full, the Borrower shall (a) maintain the Collection Account,
(b) direct all debtors of the monies relating to the Assigned Rights to transfer
the Assigned Rights into the

- 66 -



--------------------------------------------------------------------------------



 



    Collection Account, and (c) ensure that all the monies relating to the
Assigned Rights are paid directly into the Collection Account.   24.2  
Operation of the Collection Account



  24.2.1   The Borrower shall ensure that, at any time after the Grace Period,
the Collection Account Balance shall be at least equal to the Minimum Balance.  
  24.2.2   In addition to its obligations under paragraph 24.2.1 above, the
Borrower shall ensure that not later than three (3) Business Days prior to each
Reduction Date, the Collection Account Balance shall be at least equal to the
amount of the Loans, interest, fees, costs and other sums due and payable on
that Reduction Date, plus, after the Grace Period, the Minimum Balance.    
24.2.3   The Borrower shall not be entitled to receive, withdraw or otherwise
transfer the Collection Account Balance (or any part thereof) provided that, if,
at any time:



  (a)   all sums due on such date under the Finance Documents, the Insurance
Policy and the Hedge Agreements have been irrevocably paid in full;     (b)   no
Default shall have occurred and be continuing;     (c)   the Loan Life Cover
Ratio at the latest Ratio Calculation Date is not less than 1.2;     (d)   the
Asset Life Cover Ratio at the latest Ratio Calculation Date is not less than
1.3;     (e)   the Debt Service Cover Ratio at the latest Ratio Calculation Date
is not less than 1.15;     (f)   no Borrowing Base Deficiency exists as at such
date which has not been remedied in accordance with Clause 6.4 (Borrowing Base
Deficiency); and     (g)   the Agent determines, in its absolute and sole
discretion, that the Borrower will be able to meet all of its repayment
obligations under this Agreement at the appropriate time,

then the Agent shall transfer into the Borrower’s current account (of which the
Collection Account is a sub-division) an amount equal to the Collection Account
Balance minus, after the Grace Period, the Minimum Balance.



24.3   Operational Lockup       If at any time:



  24.3.1   the Loan Life Cover Ratio at the latest Ratio Calculation Date is
less than 1.2; or,     24.3.2   the Asset Life Cover Ratio at the latest Ratio
Calculation Date is less than 1.3; or     24.3.3   the Debt Service Cover Ratio
at the latest Ratio Calculation Date is less than 1.15; or

- 67 -



--------------------------------------------------------------------------------



 



  24.3.4   a Borrowing Base Deficiency exists which has not been remedied,      
  the funds standing to the credit of the Collection Account may only be
withdrawn by the Borrower in the following circumstances:



  (a)   the Borrower has provided a satisfactory detailed budget for the current
quarterly period including expected expenses and revenues for the operations of
the Fields (the “Operational Budget") to the Agent;     (b)   the Operational
Budget has been approved by the Majority Lenders, acting reasonably;     (c)  
the Borrower has provided to the Agent invoices corresponding to the expenses
appearing in the Operational Budget (the “Agreed Expenses”); and     (d)   the
funds withdrawn by the Borrower from the Collection Account will be directly
applied by the Agent towards payment of Agreed Expenses.



24.4   Remuneration of the Collection Account       The Collection Account
Balance shall bear interest, (i) for amounts in USD, at the rate of Federal
Funds minus 0.25 % and (ii) for amounts in EUR, at the rate of EONIA (European
Overnight Index Average) minus 0.25 %.

- 68 -



--------------------------------------------------------------------------------



 



SECTION 8
CHANGES TO PARTIES



25.   CHANGES TO THE LENDERS   25.1   Assignments and transfers by the Lenders



  25.1.1   Subject to this Clause 25, a Lender (the “Existing Lender”) may:



  (a)   assign any of its rights; or     (b)   transfer any of its rights
(including such as relate to that Lender’s participation in each Loan) and
obligations,



      to another bank or financial institution (the “New Lender”).     25.1.2  
The consent of the Finance Parties is hereby given to a transfer by an Existing
Lender to a New Lender.



25.2   Conditions of assignment or transfer



  25.2.1   The consent of the Borrower is required for an assignment or transfer
by a Lender, provided that:



  (a)   in the case of an assignment, no consent is required if the assignment
is to another Lender or an Affiliate of a Lender, and     (b)   the Borrower
hereby consents to a transfer to another Lender or an Affiliate of a Lender.



  25.2.2   The consent of the Borrower to an assignment or transfer must not be
unreasonably withheld or delayed. The Borrower will be deemed to have given its
consent five (5) Business Days after the Lender has requested it unless consent
is expressly refused by the Borrower within that time.     25.2.3   The consent
of the Borrower to an assignment or transfer must not be withheld solely because
the assignment or transfer may result in an increase to the Mandatory Cost.    
25.2.4   An assignment will only be effective as among the Finance Parties on
receipt by the Agent of written confirmation from the New Lender (in form and
substance satisfactory to the Agent) that the New Lender has become entitled to
the same rights and will assume the same obligations to the other Finance
Parties as it would have been under if it was an Original Lender.     25.2.5   A
transfer will only be effective if the procedure set out in Clause 25.4
(Procedure for transfer) is complied with.

- 69 -



--------------------------------------------------------------------------------



 



  25.2.6   If:



  (a)   a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and     (b)   as a result of
circumstances existing at the date the assignment, transfer or change occurs,
the Borrower would be obliged to make a payment to the New Lender or Lender
acting through its new Facility Office under Clause 13 (Tax gross up and
indemnities) or Clause 14 (Increased costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.



25.3   Limitation of responsibility of Existing Lenders



  25.3.1   Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:



  (a)   the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;     (b)   the financial condition of
the Obligors;     (c)   the performance and observance by the Obligors of their
obligations under the Finance Documents or any other documents; or     (d)   the
accuracy of any statements (whether written or oral) made in or in connection
with any Finance Document or any other document,



      and any representations or warranties implied by law are excluded.    
25.3.2   Each New Lender confirms to the Existing Lender and the other Finance
Parties that it:



  (a)   has made (and shall continue to make) its own independent investigation
and assessment of the financial condition and affairs of the Obligors and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and     (b)   will continue to make its
own independent appraisal of the creditworthiness of the Obligors and their
related entities whilst any amount is or may be outstanding under the Finance
Documents or any Commitment is in force.



  25.3.3   Nothing in any Finance Document obliges an Existing Lender to:



  (a)   accept a re-transfer from a New Lender of any of the rights and
obligations assigned or transferred under this Clause 25; or

- 70 -



--------------------------------------------------------------------------------



 



  (b)   support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by the Obligors of their obligations under the
Finance Documents or otherwise.



25.4   Procedure for transfer



  25.4.1   Subject to the conditions set out in Clause 25.2 (Conditions of
assignment or transfer) a transfer is effected in accordance with paragraph
25.4.2 below when the Agent executes a duly completed Transfer Agreement
delivered to it by the Existing Lender and the New Lender. The Agent shall, as
soon as reasonably practicable after receipt by it of a duly completed Transfer
Agreement appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Agreement.     25.4.2   By virtue of the execution of a Transfer Agreement, as
from the Transfer Date:



  (a)   to the extent that in the Transfer Agreement the Existing Lender seeks
to transfer its rights and obligations under the Finance Documents, the Existing
Lender shall be discharged to the extent provided for in the Transfer Agreement
from further obligations towards the Borrower and the other Finance Parties
under the Finance Documents;     (b)   the rights and obligations of the
Existing Lender with respect to the Borrower shall be transferred to the New
Lender, to the extent provided for in the Transfer Agreement;     (c)   the
Agent, the Arranger, the New Lender and other Lenders shall have the same rights
and obligations between themselves as they would have had had the New Lender
been an Original Lender with the rights and/or obligations to which it is
entitled and subject as a result of the transfer and to that extent the Agent,
the Arranger and the Existing Lender shall each be released from further
obligations to each other under the Finance Documents; and     (d)   the New
Lender shall become a Party as a “Lender”.



25.5   Disclosure of information       Any Lender may disclose to any of its
Affiliates and any other person:



  25.5.1   to (or through) whom that Lender assigns or transfers (or may
potentially assign or transfer) all or any of its rights and obligations under
this Agreement;     25.5.2   with (or through) whom that Lender enters into (or
may potentially enter into) any sub-participation in relation to, or any other
transaction under which payments are to be made by reference to, this Agreement
or the Obligors; or     25.5.3   to whom, and to the extent that, information is
required to be disclosed by any applicable law or regulation,

- 71 -



--------------------------------------------------------------------------------



 



      any information about the Obligors, the Group and the Finance Documents as
that Lender shall consider appropriate.



26.   CHANGES TO THE OBLIGORS       The Obligors may not assign any of their
rights or transfer any of their rights or obligations under the Finance
Documents.

- 72 -



--------------------------------------------------------------------------------



 



SECTION 9
THE FINANCE PARTIES



27.   ROLE OF THE AGENT, THE ARRANGER AND THE TECHNICAL BANK



27.1   Appointment of the Agent



  27.1.1   Each other Finance Party appoints the Agent to act as its agent under
and in connection with the Finance Documents (including the Security Documents).



  27.1.2   Each other Finance Party authorises the Agent to exercise the rights,
powers, authorities and discretions specifically given to the Agent under or in
connection with the Finance Documents (including the Security Documents)
together with any other incidental rights, powers, authorities and discretions.



  27.1.3   Each other Finance Party authorises in advance the Agent to sign in
its name and on its behalf all Security Documents and any other document in
connection with the Security Documents whether at the time of execution,
enforcement or release of the Security created pursuant thereto or at any other
time and any document relating to the enforcement of the Security Documents.



27.2   Duties of the Agent



  27.2.1   The Agent shall promptly forward to a Party the original or a copy of
any document which is delivered to the Agent for that Party by any other Party.



  27.2.2   Except where a Finance Document specifically provides otherwise, the
Agent is not obliged to review or check the adequacy, accuracy or completeness
of any document it forwards to another Party.



  27.2.3   If the Agent receives notice from a Party referring to this
Agreement, describing a Default and stating that the circumstance described is a
Default, it shall promptly notify the Finance Parties.



  27.2.4   If the Agent is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than the Agent,
the Arranger or the Technical Bank) under this Agreement it shall promptly
notify the other Finance Parties.



  27.2.5   The Agent’s duties under the Finance Documents are solely mechanical
and administrative in nature.



27.3   Role of the Arranger and the Technical Bank

Except as specifically provided in the Finance Documents, the Arranger, and the
Technical Bank have no obligations of any kind to any other Party under or in
connection with any Finance Document.

- 73 -



--------------------------------------------------------------------------------



 



27.4   No fiduciary duties



  27.4.1   Nothing in this Agreement constitutes the Agent, the Arranger or the
Technical Bank as a trustee or fiduciary of any other person.



  27.4.2   Neither the Agent nor the Technical Bank nor the Arranger shall be
bound to account to any Lender for any sum or the profit element of any sum
received by it for its own account.



27.5   Business with the Group

The Agent, the Arranger and the Technical Bank may accept deposits from, lend
money to and generally engage in any kind of banking or other business with any
member of the Group.



27.6   Rights and discretions of the Agent



  27.6.1   The Agent may rely on:



  (a)   any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and



  (b)   any statement made by a director, authorised signatory or employee of
any person regarding any matters which may reasonably be assumed to be within
his knowledge or within his power to verify.



  27.6.2   The Agent may assume (unless it has received notice to the contrary
in its capacity as agent for the Lenders) that:



  (a)   no Default has occurred (unless it has actual knowledge of a Default
arising under Clause 23.1 (Non-payment)); and



  (b)   any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised.



  27.6.3   The Agent may engage, pay for and rely on the advice or services of
any lawyers, accountants, surveyors or other experts.



  27.6.4   The Agent may act in relation to the Finance Documents through its
personnel and agents.



  27.6.5   The Agent may disclose to any other Party any information it
reasonably believes it has received as agent under this Agreement.



  27.6.6   Notwithstanding any other provision of any Finance Document to the
contrary, neither the Agent nor the Technical Bank or the Arranger is obliged to
do or omit to do anything if it would or might in its reasonable opinion
constitute a breach of any law or regulation or a breach of a fiduciary duty or
duty of confidentiality.



27.7   Majority Lenders’ instructions



  27.7.1   Unless a contrary indication appears in a Finance Document, the Agent
shall exercise any right, power, authority or discretion vested in it as Agent
in accordance with any

- 74 -



--------------------------------------------------------------------------------



 



      instructions given to it by the Majority Lenders (or, if so instructed by
the Majority Lenders, refrain from exercising any right, power, authority or
discretion vested in it as Agent) and (b) not be liable for any act (or
omission) if it acts (or refrains from taking any action) in accordance with an
instruction of the Majority Lenders.



  27.7.2   Unless a contrary indication appears in a Finance Document, any
instructions given by the Majority Lenders will be binding on all the Finance
Parties.



  27.7.3   The Agent may refrain from acting in accordance with the instructions
of the Majority Lenders (or, if appropriate, the Lenders) until it has received
such security as it may require for any cost, loss or liability (together with
any associated VAT) which it may incur in complying with the instructions.



  27.7.4   In the absence of instructions from the Majority Lenders, (or, if
appropriate, the Lenders) the Agent may act (or refrain from taking action) as
it considers to be in the best interest of the Lenders.



  27.7.5   The Agent is not authorised to act on behalf of a Lender in any legal
or arbitration proceedings relating to any Finance Document, without having
first obtained that Lender’s authority to act on its behalf in those
proceedings.



27.8   Responsibility for documentation

Neither the Agent, the Arranger nor the Technical Bank:



  27.8.1   is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Agent, the Arranger, the
Obligors or any other person given in or in connection with any Finance
Document; or



  27.8.2   is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document.



27.9   Exclusion of liability



  27.9.1   Without limiting paragraph 27.9.2 below, the Agent or the Technical
Bank will not be liable for any action taken by it under or in connection with
any Finance Document, unless directly caused by its gross negligence or wilful
misconduct.



  27.9.2   No Party may take any proceedings against any officer, employee or
agent of the Agent or the Technical Bank in respect of any claim it might have
against the Agent or the Technical Bank or in respect of any act or omission of
any kind by that officer, employee or agent in relation to any Finance Document
and any officer, employee or agent of the Agent or the Technical Bank may rely
on this Clause 27.9.



  27.9.3   The Agent will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by the Agent if the Agent has taken all necessary steps as
soon as reasonably practicable to comply with the regulations or operating
procedures of any recognised clearing or settlement system used by the Agent for
that purpose.

- 75 -



--------------------------------------------------------------------------------



 



27.10   Lenders’ indemnity to the Agent and the Technical Bank

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Agent and the
Technical Bank, within three Business Days of demand, against any cost, loss or
liability incurred by the Agent and the Technical Bank (otherwise than by reason
of the Agent’s or the Technical Bank’s gross negligence or wilful misconduct) in
acting as Agent or Technical Bank under the Finance Documents (unless they have
been reimbursed by the Borrower pursuant to a Finance Document).   27.11  
Resignation of the Agent or the Technical Bank



  27.11.1   The Agent may resign and appoint one of its Affiliates as successor
by giving notice to the other Finance Parties and the Borrower.



  27.11.2   Alternatively the Agent may resign by giving notice to the other
Finance Parties and the Borrower, in which case the Majority Lenders (after
consultation with the Borrower) may appoint a successor Agent.



  27.11.3   If the Majority Lenders have not appointed a successor Agent in
accordance with paragraph (b) above within 30 days after notice of resignation
was given, the Agent (after consultation with the Borrower) may appoint a
successor Agent.



  27.11.4   The retiring Agent shall, at its own cost, make available to the
successor Agent such documents and records and provide such assistance as the
successor Agent may reasonably request for the purposes of performing its
functions as Agent under the Finance Documents.



  27.11.5   The Agent’s resignation notice shall only take effect upon the
appointment of a successor.



  27.11.6   Upon the appointment of a successor, the retiring Agent shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 27. Its successor and each
of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.



  27.11.7   The Technical Bank may resign in the same conditions as the Agent,
as provided in this Clause 27.11.



27.12   Confidentiality



  27.12.1   In acting as agent for the Finance Parties, the Agent shall be
regarded as acting through its agency division which shall be treated as a
separate entity from any other of its divisions or departments.



  27.12.2   If information is received by another division or department of the
Agent, it may be treated as confidential to that division or department and the
Agent shall not be deemed to have notice of it.

- 76 -



--------------------------------------------------------------------------------



 



27.13   Relationship with the Lenders



  27.13.1   The Agent may treat each Lender as a Lender, entitled to payments
under this Agreement and acting through its Facility Office unless it has
received not less than five Business Days prior notice from that Lender to the
contrary in accordance with the terms of this Agreement.



  27.13.2   Each Lender shall supply the Agent with any information required by
the Agent in order to calculate the Mandatory Cost in accordance with Schedule 5
(Mandatory Cost Formulae).



27.14   Credit appraisal by the Lenders

Without affecting the responsibility of the Obligors for information supplied by
them or on their behalf in connection with any Finance Document, each Lender
confirms to the Agent, the Arranger and the Technical Bank that it has been, and
will continue to be, solely responsible for making its own independent appraisal
and investigation of all risks arising under or in connection with any Finance
Document including but not limited to:



  27.14.1   the financial condition, status and nature of each member of the
Group;



  27.14.2   the legality, validity, effectiveness, adequacy or enforceability of
any Finance Document and any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document; and



  27.14.3   whether that Lender has recourse, and the nature and extent of that
recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document.



27.15   Deduction from amounts payable by the Agent

If any Party owes an amount to the Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed. For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.



28.   CONDUCT OF BUSINESS BY THE FINANCE PARTIES

No provision of this Agreement will:



  28.1   interfere with the right of any Finance Party to arrange its affairs
(tax or otherwise) in whatever manner it thinks fit;



  28.2   oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

- 77 -



--------------------------------------------------------------------------------



 



  28.3   oblige any Finance Party to disclose any information relating to its
affairs (tax or otherwise) or any computations in respect of Tax.

- 78 -



--------------------------------------------------------------------------------



 



SECTION 10
ADMINISTRATION



29.   PAYMENT MECHANICS



29.1   Payments by the Borrower



  29.1.1   On each date on which such sums are due under a Finance Document, the
Agent (acting on behalf of the Lenders) will apply any amount standing to the
credit of the Collection Account to:



  (a)   the payment of any unpaid fees, costs and expenses due under this
Agreement or the Fee Letter;



  (b)   the payment of any sums, to be repaid in accordance with the provisions
of Clause 8 (Prepayment and Cancellation); and



  (c)   the payment of any other sums due to the Finance Parties under the
Finance Documents, including any Reduction Instalment.



  29.1.2   The Borrower agrees that in the event it fails to do so, the Agent
may at any time debit the Collection Account to pay the premiums due under the
Insurance Policy and the fees, costs, deposits and margin calls due under the
Hedge Agreements.



  29.1.3   The Borrower expressly and irrevocably authorises the Agent (acting
on behalf of the Lenders) to debit the Collection Account for the purpose of
payment of the sums mentioned in paragraphs 29.1.1, 29.1.2 and 29.1.3 above.



  29.1.4   In the event that on any date on which a payment must be made under
the Finance Documents the sums standing to the credit of the Collection Account
are not sufficient to pay in full all sums due on that date, the Agent shall be
entitled to recover the unpaid sums directly from the Borrower.



29.2   Partial payments

If, at any time, the Collection Account Balance is insufficient to discharge all
the amounts then due and payable under the Finance Documents or the Insurance
Policy, the Agent shall apply the Collection Account Balance towards the
obligations of the Borrower in the following order:



  29.2.1   first, in or towards payment of the premiums due under the Insurance
Policy;



  29.2.2   secondly, in or towards payment of any unpaid fees, costs and
expenses of the Agent or the Technical Bank under the Finance Documents;



  29.2.3   thirdly, in or towards payment of any accrued interest or commission
due but unpaid under the Finance Documents;



  29.2.4   fourthly, in or towards payment of any sum due under the Hedge
Agreements;



  29.2.5   fifthly, in or towards payment of any principal due but unpaid under
this Agreement;

- 79 -



--------------------------------------------------------------------------------



 



  29.2.6   lastly, in or towards payment of any other sum due but unpaid under
the Finance Documents.



29.3   Payments to the Agent

On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, the Obligor or Lender shall make the same available to the
Agent (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Agent as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.



29.4   Clawback



  29.4.1   Where a sum is to be paid to the Agent under the Finance Documents
for another Party, the Agent is not obliged to pay that sum to that other Party
(or to enter into or perform any related exchange contract) until it has been
able to establish to its satisfaction that it has actually received that sum.



  29.4.2   If the Agent pays an amount to another Party and it proves to be the
case that the Agent had not actually received that amount, then the Party to
whom that amount (or the proceeds of any related exchange contract) was paid by
the Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.



29.5   No set-off by Obligors

All payments to be made by the Obligors under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.



29.6   Business Days



  29.6.1   Any payment which is due to be made on a day that is not a Business
Day shall be made on the next Business Day in the same calendar month (if there
is one) or the preceding Business Day (if there is not).



  29.6.2   During any extension of the due date for payment of any principal or
an Unpaid Sum under this Agreement interest is payable on the principal or
Unpaid Sum at the rate payable on the original due date.



29.7   Currency of account



  29.7.1   Subject to paragraphs 29.7.2 to 29.7.5 below, USD and EUR are the
currencies of account and payment for any sum due from the Borrower under any
Finance Document.



  29.7.2   A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum
shall be made in the currency in which that Loan or Unpaid Sum is denominated on
its due date.

- 80 -



--------------------------------------------------------------------------------



 



  29.7.3   Each payment of interest shall be made in the currency in which the
sum in respect of which the interest is payable was denominated when that
interest accrued.



  29.7.4   Each payment in respect of costs, expenses or Taxes shall be made in
the currency in which the costs, expenses or Taxes are incurred.



  29.7.5   Any amount expressed to be payable in a currency other than the Base
Currency shall be paid in that other currency.



30.   SET-OFF

A Finance Party may set off any matured obligation due from the Obligors under
the Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to the Borrower,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.



31.   NOTICES



31.1   Communications in writing

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax,
letter or telex.



31.2   Addresses

The address, fax number and telex number (and the department or officer, if any,
for whose attention the communication is to be made) of each Party for any
communication or document to be made or delivered under or in connection with
the Finance Documents is:



  31.2.1   in the case of an Obligor, that identified with its name below;



  31.2.2   in the case of each Lender that notified in writing to the Agent on
or prior to the date on which it becomes a Party; and



  31.2.3   in the case of the Agent, that identified with its name below,

or any substitute address, fax number, telex number or department or officer as
the Party may notify to the Agent (or the Agent may notify to the other Parties,
if a change is made by the Agent) by not less than five Business Days’ notice.



31.3   Delivery



  31.3.1   Any communication or document made or delivered by one person to
another under or in connection with the Finance Documents will only be
effective:



  (a)   if by way of fax, when received in legible form; or



  (b)   if by way of letter, when it has been left at the relevant address or
five Business Days after being deposited in the post postage prepaid in an
envelope addressed to it at that address;

- 81 -



--------------------------------------------------------------------------------



 



  (c)   if by way of telex, when dispatched, but only if, at the time of
transmission, the correct answerback appears at the start and at the end of the
sender’s copy of the notice;



      and, if a particular department or officer is specified as part of its
address details provided under Clause 31.2 (Addresses), if addressed to that
department or officer.



  31.3.2   Any communication or document to be made or delivered to the Agent
will be effective only when actually received by the Agent and then only if it
is expressly marked for the attention of the department or officer identified
with the Agent’s signature below (or any substitute department or officer as the
Agent shall specify for this purpose).



  31.3.3   All notices from or to the Obligors shall be sent through the Agent.



  31.3.4   Any communication or document made or delivered to the Obligors in
accordance with this Clause will be deemed to have been made or delivered to the
Obligors.



31.4   Electronic communication



  31.4.1   Any communication to be made between the Agent and a Lender under or
in connection with the Finance Documents may be made by electronic mail or other
electronic means, if the Agent and the relevant Lender:



  (a)   agree that, unless and until notified to the contrary, this is to be an
accepted form of communication;



  (b)   notify each other in writing of their electronic mail address and/or any
other information required to enable the sending and receipt of information by
that means; and



  (c)   notify each other of any change to their address or any other such
information supplied by them.



  31.4.2   Any electronic communication made between the Agent and a Lender will
be effective only when actually received in readable form and in the case of any
electronic communication made by a Lender to the Agent only if it is addressed
in such a manner as the Agent shall specify for this purpose.



31.5   Language

Any notice or other documents given under or in connection with any Finance
Document must be in English or in French.



32.   CALCULATIONS AND CERTIFICATES



32.1   Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

- 82 -



--------------------------------------------------------------------------------



 



32.2   Certificates and Determinations

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, prima facie evidence
of the matters to which it relates.



32.3   Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.



33.   PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.



34.   REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.



35.   CONSENTS, AMENDMENTS AND WAIVERS



35.1   Required consents



  35.1.1   Subject to Clause 35.2 (Exceptions) any term of the Finance Documents
may be amended or waived only with the consent of the Majority Lenders and the
Borrower and any such amendment or waiver will be binding on all Parties.



  35.1.2   Subject to Clause 35.2 (Exceptions) any consent may be given by the
Agent only after the Agent has received from the Majority Lenders the
instruction to do so.



  35.1.3   The Agent may effect, on behalf of any Finance Party, any amendment
or waiver, or grant any consent, permitted by this Clause.



35.2   Exceptions



  35.2.1   A consent, amendment or waiver that has the effect of changing or
which relates to:



  (a)   the definition of “Majority Lenders” or “Determination Lenders” in
Clause 1.1 (Definitions);



  (b)   a modification to Clause 6.2 (Borrowing Base Determination) or Clause 7
(Repayment), an increase of the Borrowing Base or a modification to the
Borrowing Base Reduction Schedule determination procedure;

- 83 -



--------------------------------------------------------------------------------



 



  (c)   an extension to the date of payment of any amount under the Finance
Documents;



  (d)   a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;



  (e)   an increase in or an extension of any Commitment;



  (f)   any modification of the Finance Documents (to the exception of this
agreement) which affect materially the rights of the Lenders under such Finance
Documents or increase their commitment thereunder;



  (g)   any provision which expressly requires the consent of all the Lenders;
or



  (h)   Clause 2.2 (Finance Parties’ rights and obligations), Clause 25 (Changes
to the Lenders) or this Clause 35;



      shall not be given or made without the prior consent of all the Lenders.



  35.2.2   An amendment or waiver which relates to the rights or obligations of
the Agent, the Arranger or the Technical Bank may not be effected without the
consent of the Agent, the Arranger or the Technical Bank.

- 84 -



--------------------------------------------------------------------------------



 



SECTION 11
GOVERNING LAW AND ENFORCEMENT



36.   GOVERNING LAW

This Agreement is governed by French law.



37.   ENFORCEMENT — JURISDICTION OF FRENCH COURTS



37.1   The Tribunal de Commerce de Paris has exclusive jurisdiction to settle
any dispute arising out of or in connection with this Agreement (including a
dispute regarding the existence, validity or termination of this Agreement) (a
“Dispute”).



37.2   Clause 37.1 is for the benefit of the Finance Parties only. As a result,
no Finance Party shall be prevented from taking proceedings relating to a
Dispute in any other courts with jurisdiction. To the extent allowed by law, the
Finance Parties may take concurrent proceedings in any number of jurisdictions.

This Agreement has been entered into in six (6) originals on the date stated at
the beginning of this Agreement.

- 85 -



--------------------------------------------------------------------------------



 



Schedule 1
The Original Lenders

      Name of Original Lender   Commitment
Natexis Banques Populaires
  USD 15,000,000

- 86 -



--------------------------------------------------------------------------------



 



Schedule 2
Conditions precedent



1.   Obligors



  (a)   A K-bis extract (or similar document) for each Obligor, not more than
one month old.     (b)   A copy of the constitutive documents of each Obligor.  
  (c)   Evidence that the person(s) who has signed the Finance Documents on
behalf of each Obligor and any other member of the Group was duly authorised so
to sign.     (d)   A certificate of an authorised signatory of each Obligor
certifying that each copy document relating to it specified in this Paragraph 1
of Schedule 2 is correct, complete and in full force and effect as at the date
of this Agreement.



2.   Legal opinions and due diligence



  (a)   A legal opinion of Clifford Chance legal advisers to the Arranger in
France, satisfactory to the Agent.     (b)   A legal opinion of Ran Hamou, legal
advisers to the Borrower and MOF in France satisfactory to the Agent.     (c)  
A legal opinion of Haynes and Boone LLP, legal advisers to the U.S. Obligors in
Delaware satisfactory to the Agent.     (d)   Audit of the Fields Licences and
permits conducted by Clifford Chance confirming that all Licences relating to
the Fields and all other government Licences/consents required to lift and sell
hydrocarbons have been obtained and remain legal and valid and that all
necessary and relevant government Licences, consents and waivers in connection
with the Transaction Documents (including but not limited to any central bank
and/or ministerial clearances).



3.   Other documents and evidence



  (a)   A certified copy of the Original Financial Statements.     (b)   A
certified copy of the Activity Report for November 2004.     (c)   A certified
copy of the CEP Report and the First Consultant Report.     (d)   An execution
copy of each Finance Document.     (e)   Evidence that the Borrower has notified
the assigned debtors under the Assignment Agreement to pay all sums due to the
Collection Account.     (f)   A certified copy of the Sale and Purchase
Contracts duly executed by all parties thereto and of all other Operating
Agreements, Licences, Mining Works Permits or consents required to lift and sell
hydrocarbons.

- 87 -



--------------------------------------------------------------------------------



 



  (g)   Confirmation that the Collection Account has been opened.     (h)  
Evidence that the assets of the Obligors and the other members of the Group are
free and clear of any Encumbrance other than the Permitted Encumbrances.     (i)
  Other conditions precedent reasonably considered necessary by the Arranger as
a result of the due diligence process and a copy of any other Authorisation or
other document, opinion or assurance which the Agent considers to be necessary
or desirable (if it has notified the Borrower accordingly) in connection with
the entry into and performance of the transactions contemplated by any Finance
Document or for the validity and enforceability of any Finance Document.



4.   Authorisation       Evidence that the Ministère de l’Economie, des Finances
et de l’Industrie has irrevocably approved, or within two (2) months after
notification, subject to any request for clarification, has not opposed to, the
transactions contemplated by the Finance Documents, in form and substance
satisfactory to the Agent acting reasonably.

- 88 -



--------------------------------------------------------------------------------



 



Schedule 3
Maximum Facility Amount Amortization Schedule

          (A)   (B) Period   Maximum Facility Amount
From Closing Date to 12 Months thereafter
  USD 15,000,000
From 12 Months after the Closing Date to 24 Months after the Closing Date
  USD 15,000,000
From 24 Months after the Closing Date to 36 Months after the Closing Date
  USD 10,000,000
From 36 Months after the Closing Date to 48 Months after the Closing Date
  USD 6,000,000
From 48 Months after the Closing Date to the Final Maturity Date
  USD 3,000,000
On the Final Maturity Date
  USD 0

- 89 -



--------------------------------------------------------------------------------



 



Schedule 4
Utilisation Request

     
From:
  Madison Energy France
To:
  Natexis Banques Populaires as Agent
Dated:
  [•]

Dear Sirs

Madison Energy France — Reserve Base Revolving Facility Agreement dated 23
December 2004
(the “Agreement”)



1.   We refer to the Agreement. This is a Utilisation Request. Terms defined in
the Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.



2.   We wish to borrow a Loan on the following terms:

     
Proposed Utilisation Date:
  [•] (or, if that is not a Business Day, the next Business Day)
 
   
Amount:
  [•] or, if less, the Available
Amount on such date



3.   We confirm that each condition specified in Clause 4 (Conditions of
utilisation) is satisfied on the date of this Utilisation Request.



4.   We confirm that the representations made in Clause 18 (Representations) are
true in all material respects.



5.   The proceeds of this Loan should be credited to the [Collection Account].



6.   This Utilisation Request is irrevocable.

Yours faithfully

.......................................

authorised signatory for Madison Energy France

- 90 -



--------------------------------------------------------------------------------



 



Schedule 5
Mandatory Cost Formulae



1.   The Mandatory Cost is an addition to the interest rate to compensate
Lenders for the cost of compliance with the requirements of the European Central
Bank.



2.   On the first day of each Interest Period (or as soon as possible
thereafter), the Agent shall calculate the Mandatory Cost, as a percentage rate
per annum, as a weighted average of the Lenders’ Additional Cost Rates (as
defined below) (weighted in proportion to the percentage participation of each
Lender in the relevant Loan).



3.   Each Lender lending from a Facility Office in a Participating Member State
will notify to the Agent its reasonable determination of the cost (expressed as
a percentage of that Lender’s participation in all Loans made from that Facility
Office) of complying with the minimum reserve requirements of the European
Central Bank in respect of loans made from that Facility Office (the “Additional
Cost Rate”).



4.   Each Lender shall supply any information required by the Agent for the
purpose of calculating the Mandatory Cost. In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:



  (a)   the jurisdiction of its Facility Office; and     (b)   any other
information that the Agent may reasonably require for such purpose.



    Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.



5.   The Agent shall have no liability to any person if such determination
results in a Mandatory Cost which over or under compensates any Lender and shall
be entitled to assume that the information provided by any Lender pursuant to
paragraphs 3 and 4 above is true and correct in all respects.



6.   The Agent shall distribute the additional amounts received as a result of
the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for
each Lender based on the information provided by each Lender pursuant to
paragraphs 3 and 4 above.



7.   Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, or any amount payable to a Lender shall, in the
absence of manifest error, be conclusive and binding on all Parties.



8.   The Agent may from time to time, after consultation with the Borrower and
the Lenders, determine and notify to all Parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the European Central
Bank (or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all Parties.

- 91 -



--------------------------------------------------------------------------------



 



Schedule 6
Form of Transfer Agreement

This Transfer Agreement is made on [•]

BETWEEN:



(1)   [•] (the “Existing Lender”)



    and:



(2)   [•] (the “New Lender”)

WHEREAS:



(A)   The Existing Lender has entered into a reserve base revolving facility of
a maximum amount of USD 15,000,000 under a facility agreement dated 23
December 2004, between, amongst others, Madison Energy France, the Financial
Institutions listed in Schedule 1 (The Original Lenders) to that Facility
Agreement, and Natexis Banques Populaires acting as Arranger, Agent and
Technical Bank (the “Facility Agreement”).



(B)   The Existing Lender wishes to transfer and the New Lender wishes to
acquire [all] [the part specified in the Schedule of this Transfer Agreement] of
the Existing Lender’s Commitment, rights and obligations referred to in the
Schedule to this Transfer Agreement. 1



(C)   Terms defined in the Facility Agreement have the same meaning when used in
this Transfer Agreement.

IT IS AGREED AS FOLLOWS:



1.   The Existing Lender and the New Lender agree to the transfer (cession) of
[all] [the part specified in the Schedule of this Transfer Agreement] of the
Existing Lender’s Commitment, rights and obligations referred to in the Schedule
to this Transfer Agreement in accordance with Clause 25.4 (Procedure for
transfer) of the Facility Agreement.



2.   The proposed Transfer Date is [•].



3.   The Facility Office and address, fax number and attention details for
notices of the New Lender for the purposes of Clause 31.2 (Addresses) are set
out in the Schedule of this Transfer Agreement.



4.   The New Lender acknowledges the limitations on the Existing Lender’s
liabilities set out in paragraph 25.3.1 of the Facility Agreement.



--------------------------------------------------------------------------------

1   The New Lender may, in the case of a transfer of rights by the Existing
Lender under this Transfer Agreement, if it considers it necessary to make the
transfer effective as against third parties, arrange for it to be notified by
way of signification to the Borrower in accordance with article 1690 of the
French Code civil.

- 92 -



--------------------------------------------------------------------------------



 



5.   The New Lender confirms to the other Finance Parties represented by the
Agent that it will assume the same obligations to those Parties as it would have
been under if it was an Original Lender.



6.   This Transfer Agreement is governed by French law. The Tribunal of Commerce
of Paris shall have jurisdiction in relation to any dispute concerning it.

- 93 -



--------------------------------------------------------------------------------



 



Commitment/rights and obligations to be transferred

[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments]

     
[Existing Lender][New Lender]
   
 
   
By:
  By:

This Transfer Agreement is accepted by the Agent and the Transfer Date is
confirmed as [•].

Natexis Banques Populaires

By:

- 94 -



--------------------------------------------------------------------------------



 



Schedule 7
Mining Titles



•   Concession



  -   Concession of Châteaurenard, pursuant to a ministerial order dated 25
July 2001.     -   Concession of Saint-Firmin-des-Bois, pursuant to a
ministerial order dated 25 July 2001.     -   Concession of Charmottes, pursuant
to a decree dated 19 October 1998.



•   Licence



  -   Exclusive research licence “Aufferville Permit” pursuant to a ministerial
order dated 3 June 2004.     -   Joint exclusive research licence “Nemours
Permit” pursuant to a ministerial order dated 3 June 2004.     -   Exclusive
research licence “Courtenay Permit” pursuant to a ministerial order dated 20
September 2002.     -   Exclusive research licence “Nangis Permit” pursuant to a
ministerial order dated 23 June 2000.



•   Mining Works Permit



  -   Permit regarding the operation of seven new drills within the perimeter of
concession of Châteaurenard and concession of Saint-Firmin-des-Bois pursuant to
a prefectoral order dated 14 January 2003.     -   Permit regarding nine
hydrocarbon drills in the perimeter of concession of Charmottes pursuant to a
prefectoral order dated 7 November 2002.

- 95 -



--------------------------------------------------------------------------------



 



Schedule 8
Existing Financial Indebtedness



•   Borrower’s existing Financial Indebtedness: intragroup debts of USD
1,927,379 and EUR 1,449,789



•   Guarantor’s existing Financial Indebtedness: intragroup debts of USD
12,048,788 and EUR 9,063,099

- 96 -



--------------------------------------------------------------------------------



 



Schedule 9
Group Structure Chart

- 97 -



--------------------------------------------------------------------------------



 



SIGNATURE PAGE

The Borrower

MADISON ENERGY FRANCE

          /s/ Muriel Granat

                                                                            

     
Name :
  Muriel Granat
Address:
  13/15 Boulevard de la Madeleine

  75001 Paris
Fax:
  + 33 1 47 03 33 71
Telephone:
  + 33 1 47 03 24 24
Attention:
  Muriel Granat

The Guarantor

MADISON OIL FRANCE

          /s/ Muriel Granat

                                                                            

     
Name :
  Muriel Granat
Address:
  13/15 Boulevard de la Madeleine

  75001 Paris
Fax:
  + 33 1 47 03 33 71
Telephone:
  + 33 1 47 03 24 24
Attention:
  Muriel Granat

- 98 -



--------------------------------------------------------------------------------



 



The Obligors

TOREADOR RESOURCES CORPORATION

                       /s/ Doug Weir                                            
         

     
Name:
  Doug Weir
Address:
  1209 Orange Street Wilmington

  DE 19801 USA
Fax:
  + 1 214 559 39 45
Telephone:
  + 1 214 555 39 33
Attention:
  Doug Weir

MADISON OIL COMPANY EUROPE

                       /s/ Doug Weir                                            
         

     
Name:
  Doug Weir
Address:
  1209 Orange Street Wilmington

  DE 19801 USA
Fax:
  + 1 214 559 39 45
Telephone:
  + 1 214 555 39 33
Attention:
  Doug Weir

- 99 -



--------------------------------------------------------------------------------



 



         
The Agent
       
 
        NATEXIS BANQUES POPULAIRES   NATEXIS BANQUES POPULAIRES
 
                   /s/ Damien Mauvais                                          
                                                                          
 
       
Name :
  Damien Mauvais   Name:
Address:
  47, rue Saint Dominique    

  75007 Paris    
Fax:
  01 58 19 38 89    
Telephone:
  01 58 19 28 23    
Attention:
  Damien Mauvais / Albert Lam    
 
        The Technical Bank    
 
        NATEXIS BANQUES POPULAIRES   NATEXIS BANQUES POPULAIRES
 
                   /s/ Damien Mauvais                                          
                                                                          
 
       
Name :
  Damien Mauvais   Name:
Address:
  47, rue Saint Dominique    

  75007 Paris    
Fax:
  01 58 19 38 89    
Telephone:
  01 58 19 28 23    
Attention:
  Damien Mauvais / Albert Lam    

- 100 -



--------------------------------------------------------------------------------



 



          The Lender    
 
        NATEXIS BANQUES POPULAIRES   NATEXIS BANQUES POPULAIRES
 
                           /s/ Damien Mauvais                                  
                                                                                
 
 
       
Name :
  Damien Mauvais   Name:
Address:
  47, rue Saint Dominique    

  75007 Paris    
Fax:
  01 58 19 38 89    
Telephone:
  01 58 19 28 23    
Attention:
  Damien Mauvais / Albert Lam    

- 101 -